UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 6-30 Date of reporting period: 07-01-2012 – 06-30-2013 Item 1. Proxy Voting Record. Core Equity Plus 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 15, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter, Jr. For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director William G. Jurgensen For For Management 1e Elect Director Christopher S. Lynch For For Management 1f Elect Director Arthur C. Martinez For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Limit Total Number of Boards on Which Against Against Shareholder Company Directors May Serve AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANN INC. Ticker: ANN Security ID: 035623107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michelle Gass For For Management 1b Elect Director Daniel W. Yih For For Management 1c Elect Director Michael C. Plansky For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ARRIS GROUP, INC. Ticker: ARRS Security ID: 04270V106 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director James A. Chiddix For For Management 1.4 Elect Director John Anderson Craig For For Management 1.5 Elect Director Andrew T. Heller For For Management 1.6 Elect Director Matthew B. Kearney For For Management 1.7 Elect Director Robert J. Stanzione For For Management 1.8 Elect Director Debora J. Wilson For For Management 1.9 Elect Director David A. Woodle For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AXIALL CORPORATION Ticker: AXLL Security ID: 05463D100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Carrico For For Management 1.2 Elect Director T. Kevin DeNicola For For Management 1.3 Elect Director Patrick J. Fleming For For Management 1.4 Elect Director Robert M. Gervis For For Management 1.5 Elect Director Victoria F. Haynes For For Management 1.6 Elect Director Stephen E. Macadam For For Management 1.7 Elect Director William L. Mansfield For For Management 1.8 Elect Director Michael H. McGarry For For Management 1.9 Elect Director Mark L. Noetzel For For Management 1.10 Elect Director Robert Ripp For For Management 1.11 Elect Director David N. Weinstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Albert A. Benchimol as Director For For Management 1.3 Elect Christopher V. Greetham as For For Management Director 1.4 Elect Maurice A. Keane as Director For For Management 1.5 Elect Henry B. Smith as Director For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd as For For Management Auditors BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For Against Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison, IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director James A. Faulkner For For Management 1.7 Elect Director I. Patricia Henry For For Management 1.8 Elect Director John P. Howe, III For For Management 1.9 Elect Director Eric C. Kendrick For For Management 1.10 Elect Director Kelly S. King For For Management 1.11 Elect Director Louis B. Lynn For For Management 1.12 Elect Director Edward C. Milligan For Withhold Management 1.13 Elect Director Charles A. Patton For For Management 1.14 Elect Director Nido R. Qubein For For Management 1.15 Elect Director Tollie W. Rich, Jr. For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Edwin H. Welch For For Management 1.19 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 5 Require a Majority Vote for the Against For Shareholder Election of Directors BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 04, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Adopt Quantitative Goals for GHG and Against Against Shareholder Other Air Emissions BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Sanjay Khosla For For Management 1c Elect Director Allen U. Lenzmeier For Against Management 1d Elect Director Hatim A. Tyabji For For Management 1e Elect Director Russell P. Fradin For For Management 1f Elect Director Hubert Joly For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Caroline D. Dorsa For For Management 1.2 Elect Director Stelios Papadopoulos For For Management 1.3 Elect Director George A. Scangos For For Management 1.4 Elect Director Lynn Schenk For For Management 1.5 Elect Director Alexander J. Denner For For Management 1.6 Elect Director Nancy L. Leaming For For Management 1.7 Elect Director Richard C. Mulligan For For Management 1.8 Elect Director Robert W. Pangia For For Management 1.9 Elect Director Brian S. Posner For For Management 1.10 Elect Director Eric K. Rowinsky For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 1.12 Elect Director William D. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Stock Retention/Holding Period Against Against Shareholder BOB EVANS FARMS, INC. Ticker: BOBE Security ID: 096761101 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUN 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry C. Corbin For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director Mary Kay Haben For For Management 4 Elect Director Cheryl L. Krueger For For Management 5 Elect Director G. Robert Lucas For For Management 6 Elect Director Eileen A. Mallesch For For Management 7 Elect Director Paul S. Williams For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Katharine T. Bartlett For For Management 1b Elect Director Bruce L. Byrnes For For Management 1c Elect Director Nelda J. Connors For For Management 1d Elect Director Kristina M. Johnson For For Management 1e Elect Director Michael F. Mahoney For For Management 1f Elect Director Ernest Mario For For Management 1g Elect Director N.J. Nicholas, Jr. For For Management 1h Elect Director Pete M. Nicholas For For Management 1i Elect Director Uwe E. Reinhardt For For Management 1j Elect Director John E. Sununu For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRIDGEPOINT EDUCATION, INC. Ticker: BPI Security ID: 10807M105 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ryan Craig For For Management 1.2 Elect Director Robert Hartman For For Management 1.3 Elect Director Andrew M. Miller For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CACI INTERNATIONAL INC Ticker: CACI Security ID: 127190304 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Allen For For Management 1.2 Elect Director James S. Gilmore, III For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director James L. Pavitt For For Management 1.7 Elect Director Warren R. Phillips For For Management 1.8 Elect Director Charles P. Revoile For For Management 1.9 Elect Director William S. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELESTICA INC. Ticker: CLS Security ID: 15101Q108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan DiMaggio For For Management 1.2 Elect Director William A. Etherington For For Management 1.3 Elect Director Laurette Koellner For For Management 1.4 Elect Director Craig H. Muhlhauser For For Management 1.5 Elect Director Joseph M. Natale For For Management 1.6 Elect Director Eamon J. Ryan For For Management 1.7 Elect Director Gerald W. Schwartz For For Management 1.8 Elect Director Michael Wilson For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against For Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawton W. Fitt For For Management 1b Elect Director Patrick H. Nettles For For Management 1c Elect Director Michael J. Rowny For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Franz B. Humer For For Management 1c Elect Director Robert L. Joss For For Management 1d Elect Director Michael E. O'Neill For For Management 1e Elect Director Judith Rodin For For Management 1f Elect Director Robert L. Ryan For For Management 1g Elect Director Anthony M. Santomero For For Management 1h Elect Director Joan E. Spero For For Management 1i Elect Director Diana L. Taylor For For Management 1j Elect Director William S. Thompson, Jr. For For Management 1k Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Indemnifications Provisions Against Against Shareholder CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For Withhold Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For Withhold Management 1.6 Elect Director Andrew H. Tisch For Withhold Management 1.7 Elect Director James S. Tisch For Withhold Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nora M. Denzel For For Management 1b Elect Director Ronald B. Woodard For For Management 2 Change Company Name For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Burke For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director George Campbell, Jr. For For Management 1.4 Elect Director Gordon J. Davis For For Management 1.5 Elect Director Michael J. Del Giudice For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director John F. Hennessy, III For For Management 1.8 Elect Director John F. Killian For For Management 1.9 Elect Director Eugene R. McGrath For For Management 1.10 Elect Director Sally H. Pinero For For Management 1.11 Elect Director Michael W. Ranger For For Management 1.12 Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Forte For For Management 1.2 Elect Director Ellen McClain Haime For For Management 1.3 Elect Director Ronald C. Lindsay For For Management 1.4 Elect Director Jennifer M. Pollino For For Management 1.5 Elect Director James L.L. Tullis For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregg L. Engles For For Management 1.2 Elect Director Tom C. Davis For For Management 1.3 Elect Director Jim L. Turner For For Management 1.4 Elect Director Robert T. Wiseman For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Require Independent Board Chairman Against Against Shareholder DELEK US HOLDINGS, INC. Ticker: DK Security ID: 246647101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ezra Uzi Yemin For For Management 1.2 Elect Director Asaf Bartfeld For Withhold Management 1.3 Elect Director Carlos E. Jorda For Withhold Management 1.4 Elect Director Gabriel Last For For Management 1.5 Elect Director Charles H. Leonard For Withhold Management 1.6 Elect Director Philip L. Maslowe For For Management 1.7 Elect Director Shlomo Zohar For Withhold Management 2 Approve Amendment to the Company's For Against Management Amended and Restated Certificate of Incorporation to Provide Stockholder Actions May Only be Taken at Annual or Special Meetings of Stockholders 3 Adopt Supermajority Vote Requirement For Against Management for Removal of Directors 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Adopt Supermajority Vote Requirement For Against Management for Amendments to Bylaws 6 Adopt Supermajority Vote Requirement For Against Management for Amendments to Certificate of Incorporation 7 Approve the Proposed Second Amended For Against Management and Restated Certificate of Incorporation of the Company, which will Integrate the Amendments Above, if Adopted, into the Company's Amended and Restated Certificate of Incorporation 8 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DICE HOLDINGS, INC. Ticker: DHX Security ID: 253017107 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Barter For For Management 1.2 Elect Director Scot W. Melland For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration ENERSYS Ticker: ENS Security ID: 29275Y102 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: JUN 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hwan-yoon F. Chung For For Management 2 Elect Director Arthur T. Katsaros For For Management 3 Elect Director Robert Magnus For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul V. Haack For For Management 1.2 Elect Director Scott E. Kuechle For For Management 1.3 Elect Director R. Bradley Lawrence For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management EVERCORE PARTNERS INC. Ticker: EVR Security ID: 29977A105 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger C. Altman For For Management 1.2 Elect Director Pedro Aspe For For Management 1.3 Elect Director Richard I. Beattie For Withhold Management 1.4 Elect Director Francois de Saint Phalle For For Management 1.5 Elect Director Gail B. Harris For For Management 1.6 Elect Director Curt Hessler For For Management 1.7 Elect Director Robert B. Millard For For Management 1.8 Elect Director Anthony N. Pritzker For For Management 1.9 Elect Director Ralph L. Schlosstein For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FIRST SOLAR, INC. Ticker: FSLR Security ID: 336433107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Ahearn For For Management 1.2 Elect Director Richard D. Chapman For For Management 1.3 Elect Director George A. Hambro For For Management 1.4 Elect Director James A. Hughes For For Management 1.5 Elect Director Craig Kennedy For For Management 1.6 Elect Director James F. Nolan For For Management 1.7 Elect Director William J. Post For For Management 1.8 Elect Director J. Thomas Presby For For Management 1.9 Elect Director Paul H. Stebbins For For Management 1.10 Elect Director Michael Sweeney For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Require a Majority Vote for the Against For Shareholder Election of Directors FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GEORGIA GULF CORPORATION Ticker: GGC Security ID: 373200302 Meeting Date: JAN 10, 2013 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adjourn Meeting For Against Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 08, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director James R. Giertz For For Management 1.3 Elect Director Charles E. Golden For For Management 1.4 Elect Director John J. Greisch For For Management 1.5 Elect Director W August Hillenbrand For For Management 1.6 Elect Director William H. Kucheman For For Management 1.7 Elect Director Ronald A. Malone For For Management 1.8 Elect Director Eduardo R. Menasce For For Management 1.9 Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOMEAWAY, INC. Ticker: AWAY Security ID: 43739Q100 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian H. Sharples For For Management 1.2 Elect Director Charles ("Lanny") Baker For For Management 1.3 Elect Director Tina B. Sharkey For For Management 2 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder HUNTINGTON INGALLS INDUSTRIES, INC. Ticker: HII Security ID: 446413106 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Bruner For For Management 1.2 Elect Director Artur G. Davis For For Management 1.3 Elect Director Thomas B. Fargo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director F. Peter Cuneo For For Management 1.5 Elect Director Mark Friedman For For Management 1.6 Elect Director James A. Marcum For For Management 1.7 Elect Director Laurence N. Charney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERACTIVE BROKERS GROUP, INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Thomas Peterffy For Against Management 1B Elect Director Earl H. Nemser For Against Management 1C Elect Director Paul J. Brody For Against Management 1D Elect Director Milan Galik For Against Management 1E Elect Director Lawrence E. Harris For For Management 1F Elect Director Hans R. Stoll For For Management 1G Elect Director Ivers W. Riley For For Management 1H Elect Director Richard Gates For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERDIGITAL, INC. Ticker: IDCC Security ID: 45867G101 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gilbert F. Amelio For For Management 1b Elect Director Jeffrey K. Belk For For Management 1c Elect Director Steven T. Clontz For For Management 1d Elect Director Edward B. Kamins For For Management 1e Elect Director John A. Kritzmacher For For Management 1f Elect Director William J. Merritt For For Management 1g Elect Director Jean F. Rankin For For Management 1h Elect Director Robert S. Roath For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2013 Meeting Type: Proxy Contest Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Paget L. Alves For Did Not Vote Management 1.2 Elect Director Janice Chaffin For Did Not Vote Management 1.3 Elect Director Greg Creed For Did Not Vote Management 1.4 Elect Director Patti S. Hart For Did Not Vote Management 1.5 Elect Director Robert J. Miller For Did Not Vote Management 1.6 Elect Director David E. Roberson For Did Not Vote Management 1.7 Elect Director Vincent L. Sadusky For Did Not Vote Management 1.8 Elect Director Philip G. Satre For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Raymond J. Brooks, Jr. For Did Not Vote Shareholder 1.2 Elect Director Charles N. Mathewson For Did Not Vote Shareholder 1.3 Elect Director Daniel B. Silvers For Did Not Vote Shareholder 1.4 Management Nominee - Janice Chaffin For Did Not Vote Shareholder 1.5 Management Nominee - Greg Creed For Did Not Vote Shareholder 1.6 Management Nominee - Patti S. Hart For Did Not Vote Shareholder 1.7 Management Nominee - Robert J. Miller For Did Not Vote Shareholder 1.8 Management Nominee - Philip G. Satre For Did Not Vote Shareholder 2 Amend Omnibus Stock Plan None Did Not Vote Management 3 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors None Did Not Vote Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Burdett For For Management 1.2 Elect Director Minder Cheng For For Management 1.3 Elect Director Christopher V. Dodds For For Management 1.4 Elect Director Robert C. Gasser For For Management 1.5 Elect Director Timothy L. Jones For For Management 1.6 Elect Director Kevin J. P. O'Hara For For Management 1.7 Elect Director Maureen O'Hara For For Management 1.8 Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas S. Glanville For For Management 1.2 Elect Director Sharon L. Nelson For For Management 1.3 Elect Director Lynda L. Ziegler For For Management 1.4 Elect Director Philip C. Mezey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Timothy K. Armour For For Management 1b Elect Director G. Andrew Cox For For Management 1c Elect Director J. Richard Fredericks For For Management 1d Elect Director Deborah R. Gatzek For For Management 1e Elect Director Seiji Inagaki For For Management 1f Elect Director Lawrence E. Kochard For For Management 1g Elect Director Richard M. Weil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JDA SOFTWARE GROUP, INC. Ticker: JDAS Security ID: 46612K108 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Michael Gullard For For Management 1.2 Elect Director Richard Haddrill For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Restricted Stock Plan For For Management 4 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For Withhold Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lloyd W. Newton For For Management 1.4 Elect Director Vincent Pagano, Jr. For For Management 1.5 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Donald W. Grimm For For Management 1.4 Elect Director Craig J. Mundie For For Management 1.5 Elect Director Ora H. Pescovitz For For Management 1.6 Elect Director Per A. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles A. Haggerty For For Management 1b Elect Director Richard S. Hill For For Management 1c Elect Director John H.F. Miner For For Management 1d Elect Director Arun Netravali For For Management 1e Elect Director Charles C. Pope For For Management 1f Elect Director Gregorio Reyes For For Management 1g Elect Director Michael G. Strachan For For Management 1h Elect Director Abhijit Y. Talwalkar For For Management 1i Elect Director Susan M. Whitney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect DirectorKathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For For Management 1.3 Elect Director Gregory K. Hinckley For For Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Kevin C. McDonough For For Management 1.6 Elect Director Patrick B. McManus For For Management 1.7 Elect Director Walden C. Rhines For For Management 1.8 Elect Director David S. Schechter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Require a Majority Vote for the None For Shareholder Election of Directors 4 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: 591708102 Meeting Date: APR 24, 2013 Meeting Type: Proxy Contest Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Yellow Card) None 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Reverse Stock Split For For Management 3 Declassify the Board of Directors For For Management 4 Amend Certificate of Incorporation For For Management giving Deutsche Telekom the Right to Director Designations 5 Provide Directors May Be Removed with For For Management or without Cause 6 Amend Certificate of Incorporation For For Management Granting Deutsche Telekom the same Approval Rights as set forth in the Stockholder's Agreement 7 Provide Right to Call Special Meeting For For Management 8 Provide Right to Act by Written Consent For For Management 9 Provide that the Combined Company's For For Management Bylaws may be Amended upon the Affirmative Vote of the Holders of Shares having a Majority of the Combined Company's Voting Power 10 Adopt the Jurisdiction of For For Management Incorporation as the Exclusive Forum for Certain Disputes 11 Advisory Vote on Golden Parachutes For Against Management 12 Adjourn Meeting For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1 Issue Shares in Connection with Against Did Not Vote Management Acquisition 2 Approve Reverse Stock Split Against Did Not Vote Management 3 Declassify the Board of Directors Against Did Not Vote Management 4 Amend Certificate of Incorporation Against Did Not Vote Management giving Deutsche Telekom the Right to Director Designations 5 Provide Directors May Be Removed with Against Did Not Vote Management or without Cause 6 Amend Certificate of Incorporation Against Did Not Vote Management Granting Deutsche Telekom the same Approval Rights as set forth in the Stockholder's Agreement 7 Provide Right to Call Special Meeting Against Did Not Vote Management 8 Provide Right to Act by Written Consent Against Did Not Vote Management 9 Provide that the Combined Company's Against Did Not Vote Management Bylaws may be Amended upon the Affirmative Vote of the Holders of Shares having a Majority of the Combined Company's Voting Power 10 Adopt the Jurisdiction of Against Did Not Vote Management Incorporation as the Exclusive Forum for Certain Disputes 11 Advisory Vote on Golden Parachutes Against Did Not Vote Management 12 Adjourn Meeting Against Did Not Vote Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MINE SAFETY APPLIANCES COMPANY Ticker: MSA Security ID: 602720104 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bruggeworth For For Management 1.2 Elect Director Alvaro Garcia-Tunon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: OCT 26, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Fred L. Krehbiel For For Management 1.3 Elect Director David L. Landsittel For For Management 1.4 Elect Director Joe W. Laymon For For Management 1.5 Elect Director James S. Metcalf For For Management 2 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MSCI INC. Ticker: MSCI Security ID: 55354G100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin F. duPont For For Management 1.2 Elect Director Henry A. Fernandez For For Management 1.3 Elect Director Alice W. Handy For For Management 1.4 Elect Director Catherine R. Kinney For For Management 1.5 Elect Director Linda H. Riefler For For Management 1.6 Elect Director George W. Siguler For For Management 1.7 Elect Director Patrick Tierney For For Management 1.8 Elect Director Rodolphe M. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott S. Cowen For For Management 1b Elect Director Cynthia A. Montgomery For For Management 1c Elect Director Jose Ignacio For For Management Perez-lizaur 1d Elect Director Michael B. Polk For For Management 1e Elect Director Michael A. Todman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management NV ENERGY, INC. Ticker: NVE Security ID: 67073Y106 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph B. Anderson, Jr. For For Management 1b Elect Director Glenn C. Christenson For For Management 1c Elect Director Susan F. Clark For For Management 1d Elect Director Stephen E. Frank For For Management 1e Elect Director Brian J. Kennedy For For Management 1f Elect Director Maureen T. Mullarkey For For Management 1g Elect Director John F. O'Reilly For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director Donald D. Snyder For For Management 1j Elect Director Michael W. Yackira For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tench Coxe For For Management 1b Elect Director James C. Gaither For For Management 1c Elect Director Jen-Hsun Huang For For Management 1d Elect Director Mark L. Perry For For Management 1e Elect Director A. Brooke Seawell For For Management 1f Elect Director Mark A. Stevens For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Norborne P. Cole, Jr. For For Management 1b Elect Director Christopher L. Coleman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For Withhold Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PILGRIM'S PRIDE CORPORATION Ticker: PPC Security ID: 72147K108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley Mendonca Batista For Withhold Management 1.2 Elect Director Joesley Mendonca Batista For Withhold Management 1.3 Elect Director Don Jackson For Withhold Management 1.4 Elect Director William W. Lovette For Withhold Management 1.5 Elect Director Marcus Vinicius Pratini For For Management de Moraes 1.6 Elect Director Wallim Cruz De For For Management Vasconcellos Junior 2.1 Elect Director Michael L. Cooper For For Management 2.2 Elect Director Charles Macaluso For For Management 2.3 Elect Director David E. Bell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian C. Cornell For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Baldwin For For Management 1.2 Elect Director Gary M. Pfeiffer For For Management 1.3 Elect Director Stephen H. Rusckowski For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Eliminate Class of Preferred Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Reduce Supermajority Vote Requirement None For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management RITE AID CORPORATION Ticker: RAD Security ID: 767754104 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John T. Standley For For Management 1b Elect Director Joseph B. Anderson, Jr. For For Management 1c Elect Director Bruce G. Bodaken For For Management 1d Elect Director Francois J. Coutu For For Management 1e Elect Director David R. Jessick For For Management 1f Elect Director Michael N. Regan For For Management 1g Elect Director Marcy Syms For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Anti Gross-up Policy Against For Shareholder 5 Consider Stockholder Proposal Relating Against Against Shareholder to the Relationships of Directors RPC, INC. Ticker: RES Security ID: 749660106 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Lane, Jr. For Withhold Management 1.2 Elect Director Linda H. Graham For Withhold Management 1.3 Elect Director Bill J. Dismuke For For Management 1.4 Elect Director Gary W. Rollins For Withhold Management 2 Ratify Auditors For For Management SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director France A. Cordova For For Management 1b Elect Director Jere A. Drummond For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Miriam E. John For For Management 1f Elect Director Anita K. Jones For For Management 1g Elect Director John P. Jumper For For Management 1h Elect Director Harry M.J. Kraemer, Jr. For For Management 1i Elect Director Lawrence C. Nussdorf For For Management 1j Elect Director Edward J. Sanderson, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Change Company Name For For Management 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management SCHOLASTIC CORPORATION Ticker: SCHL Security ID: 807066105 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Barge For For Management 1.2 Elect Director Marianne Caponnetto For For Management 1.3 Elect Director John G. McDonald For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SELECT MEDICAL HOLDINGS CORPORATION Ticker: SEM Security ID: 81619Q105 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell L. Carson For For Management 1.2 Elect Director James S. Ely III For For Management 1.3 Elect Director William H. Frist For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management SIX FLAGS ENTERTAINMENT CORPORATION Ticker: SIX Security ID: 83001A102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Baker For For Management 1.2 Elect Director Kurt M. Cellar For For Management 1.3 Elect Director Charles A. Koppelman For For Management 1.4 Elect Director Jon L. Luther For For Management 1.5 Elect Director Usman Nabi For For Management 1.6 Elect Director Stephen D. Owens For For Management 1.7 Elect Director James Reid-Anderson For For Management 1.8 Elect Director Richard W. Roedel For For Management 2 Ratify Auditors For For Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph W. Luter, III For For Management 1.2 Elect Director C. Larry Pope For For Management 1.3 Elect Director Wendell H. Murphy, Sr. For For Management 1.4 Elect Director Paul S. Trible, Jr. For For Management 2a Declassify the Board of Directors For For Management 2b Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPECTRUM BRANDS HOLDINGS, INC. Ticker: SPB Security ID: 84763R101 Meeting Date: MAR 01, 2013 Meeting Type: Annual Record Date: JAN 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Norman S. Matthews For For Management 2 Amend Articles the Company's Restated For Against Management Certificate of Incorporation to Dissolve the Special Nominating Committee of the Board of Directors 3 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Howard L. Lance For For Management 1g Elect Director Kevin A. Lobo For For Management 1h Elect Director William U. Parfet For For Management 1i Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE AES CORPORATION Ticker: AES Security ID: 00130H105 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andres R. Gluski For For Management 1.2 Elect Director Zhang Guo Bao For Against Management 1.3 Elect Director Kristina M. Johnson For For Management 1.4 Elect Director Tarun Khanna For For Management 1.5 Elect Director John A. Koskinen For For Management 1.6 Elect Director Philip Lader For For Management 1.7 Elect Director Sandra O. Moose For For Management 1.8 Elect Director John B. Morse, Jr. For For Management 1.9 Elect Director Moises Naim For For Management 1.10 Elect Director Charles O. Rossotti For For Management 1.11 Elect Director Sven Sandstrom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For Withhold Management 1.5 Elect Director Robert E. Campbell For Withhold Management 1.6 Elect Director Bill L. Fairfield For Withhold Management 1.7 Elect Director Bruce L. Hoberman For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director Michael E. Huss For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Amend Restricted Stock Plan For Against Management 5 Amend Restricted Stock Plan For Against Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director Shirley D. Peterson For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management to Remove Directors 5 Reduce Supermajority Vote Requirement For For Management for Certain Business Combinations 6 Eliminate Cumulative Voting For Against Management 7 Amend Right to Call Special Meeting For For Management 8 Opt Out of State's Control Share For For Management Acquisition Law 9 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management THOMSON REUTERS CORPORATION Ticker: TRI Security ID: 884903105 Meeting Date: MAY 08, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Thomson For For Management 1.2 Elect Director James C. Smith For For Management 1.3 Elect Director Manvinder S. Banga For For Management 1.4 Elect Director David W. Binet For Withhold Management 1.5 Elect Director Mary Cirillo For For Management 1.6 Elect Director Steven A. Denning For For Management 1.7 Elect Director Lawton W. Fitt For For Management 1.8 Elect Director Sir Deryck Maughan For For Management 1.9 Elect Director Ken Olisa For For Management 1.10 Elect Director Vance K. Opperman For For Management 1.11 Elect Director John M. Thompson For For Management 1.12 Elect Director Peter J. Thomson For For Management 1.13 Elect Director Wulf von Schimmelmann For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend U.S. Employee Stock Purchase Plan For For Management 4 Advisory Vote on Executive For Against Management Compensation Approach THOR INDUSTRIES, INC. Ticker: THO Security ID: 885160101 Meeting Date: DEC 11, 2012 Meeting Type: Annual Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew E. Graves For For Management 1.2 Elect Director Alan Siegel For For Management 1.3 Elect Director Geoffrey A. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividends For For Management 2 Approve Special Dividends For For Management 3.1 Elect George R. Oliver as Director For For Management 3.2 Elect Frank M. Drendel as Director For For Management 4 Approve Dividends For For Management 5 Approve Omnibus Stock Plan For Against Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Edward Coleman For For Management 1b Elect Director Alison Davis For For Management 1c Elect Director Nathaniel A. Davis For For Management 1d Elect Director Henry C. Duques For For Management 1e Elect Director Matthew J. Espe For For Management 1f Elect Director Denise K. Fletcher For For Management 1g Elect Director Leslie F. Kenne For For Management 1h Elect Director Lee D. Roberts For For Management 1i Elect Director Paul E. Weaver For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED ONLINE, INC. Ticker: UNTD Security ID: 911268100 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Berglass For For Management 1.2 Elect Director Kenneth L. Coleman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Causey For For Management 1.2 Elect Director Richard Giltner For For Management 1.3 Elect Director R. Paul Gray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder UNIVERSAL CORPORATION Ticker: UVV Security ID: 913456109 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Adams, Jr. For For Management 1.2 Elect Director Diana F. Cantor For For Management 1.3 Elect Director Robert C. Sledd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VONAGE HOLDINGS CORP. Ticker: VG Security ID: 92886T201 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Krupka For Withhold Management 1.2 Elect Director David C. Nagel For For Management 1.3 Elect Director Margaret M. Smyth For For Management 2 Ratify Recent Election of one Class For For Management III Director 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend NOL Rights Plan (NOL Pill) For For Management WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WARNER CHILCOTT PUBLIC LIMITED COMPANY Ticker: WCRX Security ID: G94368100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Connaughton For For Management 1b Elect Director Tamar D. Howson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Chen For For Management 1.2 Elect Director Marc D. Schorr For For Management 1.3 Elect Director J. Edward (Ted) Virtue For For Management 1.4 Elect Director Elaine P. Wynn For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management XL GROUP PLC Ticker: XL Security ID: G98290102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joseph Mauriello as Director For For Management 2 Elect Eugene M. McQuade as Director For For Management 3 Elect Clayton S. Rose as Director For For Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation Disciplined Growth 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder ALON USA ENERGY, INC. Ticker: ALJ Security ID: 020520102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Wiessman For Withhold Management 1.2 Elect Director Boaz Biran For Withhold Management 1.3 Elect Director Ron W. Haddock For For Management 1.4 Elect Director Itzhak Bader For Withhold Management 1.5 Elect Director Jeff D. Morris For For Management 1.6 Elect Director Yeshayahu Pery For For Management 1.7 Elect Director Zalman Segal For For Management 1.8 Elect Director Avraham Shochat For For Management 1.9 Elect Director Shlomo Even For Withhold Management 1.10 Elect Director Oded Rubinstein For For Management 2 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARGAN, INC. Ticker: AGX Security ID: 04010E109 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rainer H. Bosselmann For For Management 1.2 Elect Director Henry A. Crumpton For Withhold Management 1.3 Elect Director Cynthia A. Flanders For For Management 1.4 Elect Director William F. Griffin, Jr. For For Management 1.5 Elect Director William F. Leimkuhler For For Management 1.6 Elect Director W.G. Champion Mitchell For For Management 1.7 Elect Director James W. Quinn For For Management 1.8 Elect Director Brian R. Sherras For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years ATLANTIC TELE-NETWORK, INC. Ticker: ATNI Security ID: 049079205 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin L. Budd For For Management 1.2 Elect Director Michael T. Flynn For For Management 1.3 Elect Director Liane J. Pelletier For For Management 1.4 Elect Director Cornelius B. Prior, Jr. For For Management 1.5 Elect Director Michael T. Prior For For Management 1.6 Elect Director Charles J. Roesslein For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELADON GROUP, INC. Ticker: CGI Security ID: 150838100 Meeting Date: NOV 16, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen Russell For For Management 1.2 Elect Director Anthony Heyworth For For Management 1.3 Elect Director Catherine Langham For For Management 1.4 Elect Director Michael Miller For For Management 1.5 Elect Director Paul Will For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COOPER TIRE & RUBBER COMPANY Ticker: CTB Security ID: 216831107 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Thomas P. Capo For For Management 1.3 Elect Director Steven M. Chapman For For Management 1.4 Elect Director John J. Holland For For Management 1.5 Elect Director John F. Meier For For Management 1.6 Elect Director Cynthia A. Niekamp For For Management 1.7 Elect Director John H. Shuey For For Management 1.8 Elect Director Richard L. Wambold For For Management 1.9 Elect Director Robert D. Welding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DIRECTV Ticker: DTV Security ID: 25490A309 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Neil Austrian For For Management 1b Elect Director Ralph Boyd, Jr. For For Management 1c Elect Director Abelardo Bru For For Management 1d Elect Director David Dillon For For Management 1e Elect Director Samuel DiPiazza, Jr. For For Management 1f Elect Director Dixon Doll For For Management 1g Elect Director Charles Lee For For Management 1h Elect Director Peter Lund For For Management 1i Elect Director Nancy Newcomb For For Management 1j Elect Director Lorrie Norrington For For Management 1k Elect Director Michael White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Copeland, Jr. For For Management 1b Elect Director Robert D. Daleo For For Management 1c Elect Director Walter W. Driver, Jr. For For Management 1d Elect Director Mark L. Feidler For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director John A. McKinley For For Management 1h Elect Director Richard F. Smith For For Management 1i Elect Director Mark B. Templeton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENTHERM INCORPORATED Ticker: THRM Security ID: 37253A103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Booth For For Management 1.2 Elect Director Francois J. Castaing For For Management 1.3 Elect Director Daniel R. Coker For For Management 1.4 Elect Director Sophie Desormiere For For Management 1.5 Elect Director Maurice E.P. Gunderson For For Management 1.6 Elect Director Oscar B. Marx, III For For Management 1.7 Elect Director Carlos Mazzorin For For Management 1.8 Elect Director Franz Scherer For For Management 1.9 Elect Director Byron Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management GEORGIA GULF CORPORATION Ticker: GGC Security ID: 373200302 Meeting Date: JAN 10, 2013 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adjourn Meeting For Against Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HOMEOWNERS CHOICE, INC. Ticker: HCI Security ID: 43741E103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Apostolou For For Management 1.2 Elect Director Paresh Patel For For Management 1.3 Elect Director Gregory Politis For For Management 2 Change Company Name to HCI Group, Inc. For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher W. Brody For For Management 1b Elect Director William V. Campbell For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Donald W. Grimm For For Management 1.4 Elect Director Craig J. Mundie For For Management 1.5 Elect Director Ora H. Pescovitz For For Management 1.6 Elect Director Per A. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles A. Haggerty For For Management 1b Elect Director Richard S. Hill For For Management 1c Elect Director John H.F. Miner For For Management 1d Elect Director Arun Netravali For For Management 1e Elect Director Charles C. Pope For For Management 1f Elect Director Gregorio Reyes For For Management 1g Elect Director Michael G. Strachan For For Management 1h Elect Director Abhijit Y. Talwalkar For For Management 1i Elect Director Susan M. Whitney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect DirectorKathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Darrell Duffie For For Management 1.3 Elect Director Raymond W. McDaniel, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MSCI INC. Ticker: MSCI Security ID: 55354G100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin F. duPont For For Management 1.2 Elect Director Henry A. Fernandez For For Management 1.3 Elect Director Alice W. Handy For For Management 1.4 Elect Director Catherine R. Kinney For For Management 1.5 Elect Director Linda H. Riefler For For Management 1.6 Elect Director George W. Siguler For For Management 1.7 Elect Director Patrick Tierney For For Management 1.8 Elect Director Rodolphe M. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Norborne P. Cole, Jr. For For Management 1b Elect Director Christopher L. Coleman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For Withhold Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian C. Cornell For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REACHLOCAL, INC. Ticker: RLOC Security ID: 75525F104 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zorik Gordon For For Management 1.2 Elect Director Robert Dykes For For Management 1.3 Elect Director Alan Salzman For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management RITE AID CORPORATION Ticker: RAD Security ID: 767754104 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John T. Standley For For Management 1b Elect Director Joseph B. Anderson, Jr. For For Management 1c Elect Director Bruce G. Bodaken For For Management 1d Elect Director Francois J. Coutu For For Management 1e Elect Director David R. Jessick For For Management 1f Elect Director Michael N. Regan For For Management 1g Elect Director Marcy Syms For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Anti Gross-up Policy Against For Shareholder 5 Consider Stockholder Proposal Relating Against Against Shareholder to the Relationships of Directors ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 07, 2013 Meeting Type: Annual Record Date: DEC 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Edwardson For For Management 1.2 Elect Director Andrew J. Policano For For Management 1.3 Elect Director Jeffrey L. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors None For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director France A. Cordova For For Management 1b Elect Director Jere A. Drummond For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Miriam E. John For For Management 1f Elect Director Anita K. Jones For For Management 1g Elect Director John P. Jumper For For Management 1h Elect Director Harry M.J. Kraemer, Jr. For For Management 1i Elect Director Lawrence C. Nussdorf For For Management 1j Elect Director Edward J. Sanderson, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Change Company Name For For Management 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management SHFL ENTERTAINMENT, INC. Ticker: SHFL Security ID: 78423R105 Meeting Date: MAR 14, 2013 Meeting Type: Annual Record Date: JAN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Garry W. Saunders For For Management 1.2 Elect Director John R. Bailey For For Management 1.3 Elect Director Daniel M. Wade For For Management 1.4 Elect Director Eileen F. Raney For For Management 1.5 Elect Director A. Randall Thoman For For Management 1.6 Elect Director Michael Gavin Isaacs For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Thomas C. Leonard For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SPECTRUM BRANDS HOLDINGS, INC. Ticker: SPB Security ID: 84763R101 Meeting Date: MAR 01, 2013 Meeting Type: Annual Record Date: JAN 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Norman S. Matthews For For Management 2 Amend Articles the Company's Restated For Against Management Certificate of Incorporation to Dissolve the Special Nominating Committee of the Board of Directors 3 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Howard L. Lance For For Management 1g Elect Director Kevin A. Lobo For For Management 1h Elect Director William U. Parfet For For Management 1i Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Chi-Foon Chan For For Management 1.3 Elect Director Alfred Castino For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. 'Max' For For Management Nikias 1.7 Elect Director John G. Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For Withhold Management 1.5 Elect Director Robert E. Campbell For Withhold Management 1.6 Elect Director Bill L. Fairfield For Withhold Management 1.7 Elect Director Bruce L. Hoberman For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director Michael E. Huss For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Amend Restricted Stock Plan For Against Management 5 Amend Restricted Stock Plan For Against Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Blanchard For For Management 1.2 Elect Director Richard Y. Bradley For For Management 1.3 Elect Director Kriss Cloninger III For For Management 1.4 Elect Director Walter W. Driver, Jr. For For Management 1.5 Elect Director Gardiner W. Garrard, Jr. For For Management 1.6 Elect Director Sidney E. Harris For For Management 1.7 Elect Director Mason H. Lampton For For Management 1.8 Elect Director H. Lynn Page For For Management 1.9 Elect Director Philip W. Tomlinson For For Management 1.10 Elect Director John T. Turner For For Management 1.11 Elect Director Richard W. Ussery For For Management 1.12 Elect Director M. Troy Woods For For Management 1.13 Elect Director James D. Yancey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation USANA HEALTH SCIENCES, INC. Ticker: USNA Security ID: 90328M107 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Anciaux For For Management 1.2 Elect Director Gilbert A. Fuller For Withhold Management 1.3 Elect Director Jerry G. McClain For For Management 1.4 Elect Director Ronald S. Poelman For For Management 1.5 Elect Director Myron W. Wentz For For Management 2 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary P. Coughlan For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Robert W. Matschullat For For Management 1e Elect Director Cathy E. Minehan For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director David J. Pang For For Management 1h Elect Director Joseph W. Saunders For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director William S. Shanahan For For Management 1k Elect Director John A. Swainson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Chen For For Management 1.2 Elect Director Marc D. Schorr For For Management 1.3 Elect Director J. Edward (Ted) Virtue For For Management 1.4 Elect Director Elaine P. Wynn For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management Disciplined Growth Plus 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions AAON, INC. Ticker: AAON Security ID: 000360206 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul K. (Ken) Lackey, For For Management Jr. 1.2 Elect Director A.H. (Chip) McElroy, II For For Management ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 15, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter, Jr. For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Darren R. Jackson For For Management 1.5 Elect Director William S. Oglesby For For Management 1.6 Elect Director J. Paul Raines For For Management 1.7 Elect Director Gilbert T. Ray For For Management 1.8 Elect Director Carlos A. Saladrigas For For Management 1.9 Elect Director Jimmie L. Wade For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Reduce Supermajority Vote Requirement For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management AEP INDUSTRIES INC. Ticker: AEPI Security ID: 001031103 Meeting Date: APR 09, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Brendan Barba For Withhold Management 1.2 Elect Director Richard E. Davis For Withhold Management 1.3 Elect Director Lee C. Stewart For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALICO, INC. Ticker: ALCO Security ID: 016230104 Meeting Date: FEB 22, 2013 Meeting Type: Annual Record Date: DEC 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JD Alexander For For Management 1.2 Elect Director Thomas H. McAuley For For Management 1.3 Elect Director Charles L. Palmer For For Management 1.4 Elect Director Ramon A. Rodriguez For For Management 1.5 Elect Director John D. Rood For For Management 1.6 Elect Director Robert J. Viguet, Jr. For For Management 1.7 Elect Director Gordon Walker For For Management 1.8 Elect Director Adam D. Compton For For Management 1.9 Elect Director Dykes Everett For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Other Business For Against Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALON USA ENERGY, INC. Ticker: ALJ Security ID: 020520102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Wiessman For Withhold Management 1.2 Elect Director Boaz Biran For Withhold Management 1.3 Elect Director Ron W. Haddock For For Management 1.4 Elect Director Itzhak Bader For Withhold Management 1.5 Elect Director Jeff D. Morris For For Management 1.6 Elect Director Yeshayahu Pery For For Management 1.7 Elect Director Zalman Segal For For Management 1.8 Elect Director Avraham Shochat For For Management 1.9 Elect Director Shlomo Even For Withhold Management 1.10 Elect Director Oded Rubinstein For For Management 2 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ANN INC. Ticker: ANN Security ID: 035623107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michelle Gass For For Management 1b Elect Director Daniel W. Yih For For Management 1c Elect Director Michael C. Plansky For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARGAN, INC. Ticker: AGX Security ID: 04010E109 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rainer H. Bosselmann For For Management 1.2 Elect Director Henry A. Crumpton For Withhold Management 1.3 Elect Director Cynthia A. Flanders For For Management 1.4 Elect Director William F. Griffin, Jr. For For Management 1.5 Elect Director William F. Leimkuhler For For Management 1.6 Elect Director W.G. Champion Mitchell For For Management 1.7 Elect Director James W. Quinn For For Management 1.8 Elect Director Brian R. Sherras For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years ARRIS GROUP, INC. Ticker: ARRS Security ID: 04270V106 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director James A. Chiddix For For Management 1.4 Elect Director John Anderson Craig For For Management 1.5 Elect Director Andrew T. Heller For For Management 1.6 Elect Director Matthew B. Kearney For For Management 1.7 Elect Director Robert J. Stanzione For For Management 1.8 Elect Director Debora J. Wilson For For Management 1.9 Elect Director David A. Woodle For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management ATLANTIC TELE-NETWORK, INC. Ticker: ATNI Security ID: 049079205 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin L. Budd For For Management 1.2 Elect Director Michael T. Flynn For For Management 1.3 Elect Director Liane J. Pelletier For For Management 1.4 Elect Director Cornelius B. Prior, Jr. For For Management 1.5 Elect Director Michael T. Prior For For Management 1.6 Elect Director Charles J. Roesslein For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management AUXILIUM PHARMACEUTICALS, INC. Ticker: AUXL Security ID: 05334D107 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director Adrian Adams For For Management 1.3 Elect Director Peter C. Brandt For For Management 1.4 Elect Director Oliver S. Fetzer For For Management 1.5 Elect Director Paul A. Friedman For For Management 1.6 Elect Director Nancy S. Lurker For For Management 1.7 Elect Director William T. McKee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director John T. Dickson For For Management 1c Elect Director James V. Diller For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director John Min-Chih Hsuan For Against Management 1f Elect Director Justine F. Lien For For Management 1g Elect Director Donald Macleod For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares without For For Management Preemptive Rights 4 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital AXIALL CORPORATION Ticker: AXLL Security ID: 05463D100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Carrico For For Management 1.2 Elect Director T. Kevin DeNicola For For Management 1.3 Elect Director Patrick J. Fleming For For Management 1.4 Elect Director Robert M. Gervis For For Management 1.5 Elect Director Victoria F. Haynes For For Management 1.6 Elect Director Stephen E. Macadam For For Management 1.7 Elect Director William L. Mansfield For For Management 1.8 Elect Director Michael H. McGarry For For Management 1.9 Elect Director Mark L. Noetzel For For Management 1.10 Elect Director Robert Ripp For For Management 1.11 Elect Director David N. Weinstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Caroline D. Dorsa For For Management 1.2 Elect Director Stelios Papadopoulos For For Management 1.3 Elect Director George A. Scangos For For Management 1.4 Elect Director Lynn Schenk For For Management 1.5 Elect Director Alexander J. Denner For For Management 1.6 Elect Director Nancy L. Leaming For For Management 1.7 Elect Director Richard C. Mulligan For For Management 1.8 Elect Director Robert W. Pangia For For Management 1.9 Elect Director Brian S. Posner For For Management 1.10 Elect Director Eric K. Rowinsky For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 1.12 Elect Director William D. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Stock Retention/Holding Period Against Against Shareholder BOB EVANS FARMS, INC. Ticker: BOBE Security ID: 096761101 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUN 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry C. Corbin For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director Mary Kay Haben For For Management 4 Elect Director Cheryl L. Krueger For For Management 5 Elect Director G. Robert Lucas For For Management 6 Elect Director Eileen A. Mallesch For For Management 7 Elect Director Paul S. Williams For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management BOINGO WIRELESS, INC. Ticker: WIFI Security ID: 09739C102 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Boesenberg For For Management 1.2 Elect Director Terrell Jones For For Management 2 Ratify Auditors For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CACI INTERNATIONAL INC Ticker: CACI Security ID: 127190304 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Allen For For Management 1.2 Elect Director James S. Gilmore, III For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director James L. Pavitt For For Management 1.7 Elect Director Warren R. Phillips For For Management 1.8 Elect Director Charles P. Revoile For For Management 1.9 Elect Director William S. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARMIKE CINEMAS, INC. Ticker: CKEC Security ID: 143436400 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bell For For Management 1.2 Elect Director Jeffrey W. Berkman For For Management 1.3 Elect Director Sean T. Erwin For For Management 1.4 Elect Director James A. Fleming For For Management 1.5 Elect Director Alan J. Hirschfield For For Management 1.6 Elect Director S. David Passman, III For For Management 1.7 Elect Director Roland C. Smith For For Management 1.8 Elect Director Patricia A. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Frank E. English, Jr. For For Management 1.4 Elect Director Edward J. Fitzpatrick For For Management 1.5 Elect Director Janet P. Froetscher For For Management 1.6 Elect Director Jill R. Goodman For For Management 1.7 Elect Director Duane R. Kullberg For For Management 1.8 Elect Director R. Eden Martin For For Management 1.9 Elect Director Roderick A. Palmore For For Management 1.10 Elect Director Susan M. Phillips For For Management 1.11 Elect Director Douglas H. Shulman For For Management 1.12 Elect Director Samuel K. Skinner For For Management 1.13 Elect Director Carole E. Stone For For Management 1.14 Elect Director Eugene S. Sunshine For For Management 1.15 Elect Director Edward T. Tilly For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CELADON GROUP, INC. Ticker: CGI Security ID: 150838100 Meeting Date: NOV 16, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen Russell For For Management 1.2 Elect Director Anthony Heyworth For For Management 1.3 Elect Director Catherine Langham For For Management 1.4 Elect Director Michael Miller For For Management 1.5 Elect Director Paul Will For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CELLDEX THERAPEUTICS, INC. Ticker: CLDX Security ID: 15117B103 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Ellberger For For Management 1.2 Elect Director Anthony S. Marucci For For Management 1.3 Elect Director Herbert J. Conrad For For Management 1.4 Elect Director George O. Elston For For Management 1.5 Elect Director Harry H. Penner, Jr. For For Management 1.6 Elect Director Timothy M. Shannon For For Management 1.7 Elect Director Karen L. Shoos For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Verna K. Gibson For For Management 1.2 Elect Director David F. Dyer For For Management 1.3 Elect Director Janice L. Fields For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawton W. Fitt For For Management 1b Elect Director Patrick H. Nettles For For Management 1c Elect Director Michael J. Rowny For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nora M. Denzel For For Management 1b Elect Director Ronald B. Woodard For For Management 2 Change Company Name For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONTANGO OIL & GAS COMPANY Ticker: MCF Security ID: 21075N204 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth R. Peak For For Management 2 Elect Director Brad Juneau For For Management 3 Elect Director B.A. Berilgen For For Management 4 Elect Director Jay D. Brehmer For For Management 5 Elect Director Charles M. Reimer For For Management 6 Elect Director Steven L. Schoonover For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Ratify Auditors For For Management COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond D. Croghan For Withhold Management 1.2 Elect Director Peter A. Jacobi For For Management 1.3 Elect Director Doreen A. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CSG SYSTEMS INTERNATIONAL, INC. Ticker: CSGS Security ID: 126349109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald H. Cooper For For Management 1.2 Elect Director Janice I. Obuchowski For For Management 1.3 Elect Director Donald B. Reed For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management CUMBERLAND PHARMACEUTICALS INC. Ticker: CPIX Security ID: 230770109 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A.J. Kazimi For For Management 1.2 Elect Director Martin E. Cearnal For For Management 1.3 Elect Director Gordon R. Bernard For For Management 2 Ratify Auditors For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against Against Shareholder CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregg L. Engles For For Management 1.2 Elect Director Tom C. Davis For For Management 1.3 Elect Director Jim L. Turner For For Management 1.4 Elect Director Robert T. Wiseman For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Require Independent Board Chairman Against Against Shareholder DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DEMAND MEDIA, INC. Ticker: DMD Security ID: 24802N109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Rosenblatt For For Management 1.2 Elect Director Fredric W. Harman For For Management 1.3 Elect Director James R. Quandt For For Management 2 Ratify Auditors For For Management DIEBOLD, INCORPORATED Ticker: DBD Security ID: 253651103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick W. Allender For For Management 1.2 Elect Director Roberto Artavia For For Management 1.3 Elect Director Bruce L. Byrnes For For Management 1.4 Elect Director Phillip R. Cox For For Management 1.5 Elect Director Richard L. Crandall For For Management 1.6 Elect Director Gale S. Fitzgerald For For Management 1.7 Elect Director Robert S. Prather, Jr. For For Management 1.8 Elect Director Rajesh K. Soin For For Management 1.9 Elect Director Henry D.G. Wallace For For Management 1.10 Elect Director Alan J. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DIGIMARC CORPORATION Ticker: DMRC Security ID: 25381B101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Davis For For Management 1.2 Elect Director William J. Miller For For Management 1.3 Elect Director James T. Richardson For For Management 1.4 Elect Director Peter W. Smith For For Management 1.5 Elect Director Bernard Whitney For For Management 2 Ratify Auditors For For Management DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Clayton For For Management 1.2 Elect Director James DeFranco For For Management 1.3 Elect Director Cantey M. Ergen For For Management 1.4 Elect Director Charles W. Ergen For For Management 1.5 Elect Director Steven R. Goodbarn For For Management 1.6 Elect Director Gary S. Howard For For Management 1.7 Elect Director David K. Moskowitz For For Management 1.8 Elect Director Tom A. Ortolf For For Management 1.9 Elect Director Carl E. Vogel For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan DOMINO'S PIZZA, INC. Ticker: DPZ Security ID: 25754A201 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Patrick Doyle For For Management 1.2 Elect Director James A. Goldman For For Management 1.3 Elect Director Gregory A. Trojan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 4 Ratify Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director J. B. Bolten For For Management 1.3 Elect Director M. S. Levatich For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director A.A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Report on Sustainability Against Against Shareholder ENDOCYTE, INC. Ticker: ECYT Security ID: 29269A102 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director P. Ron Ellis For For Management 1B Elect Director Marc D. Kozin For Withhold Management 1C Elect Director Fred A. Middleton For For Management 2 Ratify Auditors For For Management ENERGY SOLUTIONS, INC. Ticker: ES Security ID: 292756202 Meeting Date: APR 26, 2013 Meeting Type: Special Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Against Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For Against Management ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Copeland, Jr. For For Management 1b Elect Director Robert D. Daleo For For Management 1c Elect Director Walter W. Driver, Jr. For For Management 1d Elect Director Mark L. Feidler For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director John A. McKinley For For Management 1h Elect Director Richard F. Smith For For Management 1i Elect Director Mark B. Templeton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FLOTEK INDUSTRIES, INC. Ticker: FTK Security ID: 343389102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chisholm For For Management 1.2 Elect Director L. Melvin Cooper For For Management 1.3 Elect Director Kenneth T. Hern For For Management 1.4 Elect Director L.V.'Bud' McGuire For For Management 1.5 Elect Director John S. Reiland For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel H. Armacost For For Management 1b Elect Director Peter K. Barker For For Management 1c Elect Director Charles Crocker For For Management 1d Elect Director Charles B. Johnson For For Management 1e Elect Director Gregory E. Johnson For For Management 1f Elect Director Rupert H. Johnson, Jr. For For Management 1g Elect Director Mark C. Pigott For For Management 1h Elect Director Chutta Ratnathicam For For Management 1i Elect Director Laura Stein For For Management 1j Elect Director Anne M. Tatlock For For Management 1k Elect Director Geoffrey Y. Yang For For Management 2 Ratify Auditors For For Management 3 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENTHERM INCORPORATED Ticker: THRM Security ID: 37253A103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Booth For For Management 1.2 Elect Director Francois J. Castaing For For Management 1.3 Elect Director Daniel R. Coker For For Management 1.4 Elect Director Sophie Desormiere For For Management 1.5 Elect Director Maurice E.P. Gunderson For For Management 1.6 Elect Director Oscar B. Marx, III For For Management 1.7 Elect Director Carlos Mazzorin For For Management 1.8 Elect Director Franz Scherer For For Management 1.9 Elect Director Byron Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management GEORGIA GULF CORPORATION Ticker: GGC Security ID: 373200302 Meeting Date: JAN 10, 2013 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adjourn Meeting For Against Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder GRAND CANYON EDUCATION, INC. Ticker: LOPE Security ID: 38526M106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Richardson For For Management 1.2 Elect Director Brian E. Mueller For For Management 1.3 Elect Director David J. Johnson For For Management 1.4 Elect Director Jack A. Henry For For Management 1.5 Elect Director Bradley A. Casper For For Management 1.6 Elect Director Kevin F. Warren For For Management 1.7 Elect Director Sara R. Dial For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GREEN DOT CORPORATION Ticker: GDOT Security ID: 39304D102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Streit For For Management 1.2 Elect Director Timothy R. Greenleaf For Withhold Management 1.3 Elect Director Michael J. Moritz For Withhold Management 2 Ratify Auditors For For Management GSI GROUP INC. Ticker: GSIG Security ID: 36191C205 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director Dennis J. Fortino For For Management 1.4 Elect Director Ira J. Lamel For For Management 1.5 Elect Director Dominic A. Romeo For For Management 1.6 Elect Director John A. Roush For For Management 1.7 Elect Director Thomas N. Secor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors GT ADVANCED TECHNOLOGIES INC. Ticker: GTAT Security ID: 36191U106 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Michal Conaway For For Management 1.2 Elect Director Kathleen A. Cote For For Management 1.3 Elect Director Ernest L. Godshalk For For Management 1.4 Elect Director Thomas Gutierrez For For Management 1.5 Elect Director Mathew E. Massengill For For Management 1.6 Elect Director Mary Petrovich For For Management 1.7 Elect Director Robert E. Switz For For Management 1.8 Elect Director Noel G. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HARRIS CORPORATION Ticker: HRS Security ID: 413875105 Meeting Date: OCT 26, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Director William M. Brown For For Management 1.02 Elect Director Peter W. Chiarelli For For Management 1.03 Elect Director Thomas A. Dattilo For For Management 1.04 Elect Director Terry D. Growcock For For Management 1.05 Elect Director Lewis Hay, III For For Management 1.06 Elect Director Karen Katen For For Management 1.07 Elect Director Stephen P. Kaufman For For Management 1.08 Elect Director Leslie F. Kenne For For Management 1.09 Elect Director David B. Rickard For For Management 1.10 Elect Director James C. Stoffel For For Management 1.11 Elect Director Gregory T. Swienton For For Management 1.12 Elect Director Hansel E. Tookes, II For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Provide Right to Call Special Meeting For For Management 4 Ratify Auditors For For Management HEADWATERS INCORPORATED Ticker: HW Security ID: 42210P102 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R Sam Christensen For For Management 1.2 Elect Director Malyn K. Malquist For For Management 1.3 Elect Director Sylvia Summers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEARTLAND PAYMENT SYSTEMS, INC. Ticker: HPY Security ID: 42235N108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert O. Carr For For Management 1.2 Elect Director Maureen Breakiron-Evans For For Management 1.3 Elect Director Mitchell L. Hollin For For Management 1.4 Elect Director Robert H. Niehaus For For Management 1.5 Elect Director Marc J. Ostro For For Management 1.6 Elect Director Jonathan J. Palmer For For Management 1.7 Elect Director Richard W. Vague For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOMEAWAY, INC. Ticker: AWAY Security ID: 43739Q100 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian H. Sharples For For Management 1.2 Elect Director Charles ("Lanny") Baker For For Management 1.3 Elect Director Tina B. Sharkey For For Management 2 Ratify Auditors For For Management HOMEOWNERS CHOICE, INC. Ticker: HCI Security ID: 43741E103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Apostolou For For Management 1.2 Elect Director Paresh Patel For For Management 1.3 Elect Director Gregory Politis For For Management 2 Change Company Name to HCI Group, Inc. For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P508 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory R. Blatt For For Management 1.2 Elect Director Edgar Bronfman, Jr. For For Management 1.3 Elect Director Chelsea Clinton For For Management 1.4 Elect Director Sonali De Rycker For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Michael D. Eisner For For Management 1.7 Elect Director Victor A. Kaufman For For Management 1.8 Elect Director Donald R. Keough For For Management 1.9 Elect Director Bryan Lourd For For Management 1.10 Elect Director Arthur C. Martinez For For Management 1.11 Elect Director David Rosenblatt For For Management 1.12 Elect Director Alan G. Spoon For For Management 1.13 Elect Director Alexander von For For Management Furstenberg 1.14 Elect Director Richard F. Zannino For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director F. Peter Cuneo For For Management 1.5 Elect Director Mark Friedman For For Management 1.6 Elect Director James A. Marcum For For Management 1.7 Elect Director Laurence N. Charney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERDIGITAL, INC. Ticker: IDCC Security ID: 45867G101 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gilbert F. Amelio For For Management 1b Elect Director Jeffrey K. Belk For For Management 1c Elect Director Steven T. Clontz For For Management 1d Elect Director Edward B. Kamins For For Management 1e Elect Director John A. Kritzmacher For For Management 1f Elect Director William J. Merritt For For Management 1g Elect Director Jean F. Rankin For For Management 1h Elect Director Robert S. Roath For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2013 Meeting Type: Proxy Contest Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Paget L. Alves For Did Not Vote Management 1.2 Elect Director Janice Chaffin For Did Not Vote Management 1.3 Elect Director Greg Creed For Did Not Vote Management 1.4 Elect Director Patti S. Hart For Did Not Vote Management 1.5 Elect Director Robert J. Miller For Did Not Vote Management 1.6 Elect Director David E. Roberson For Did Not Vote Management 1.7 Elect Director Vincent L. Sadusky For Did Not Vote Management 1.8 Elect Director Philip G. Satre For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Raymond J. Brooks, Jr. For Did Not Vote Shareholder 1.2 Elect Director Charles N. Mathewson For Did Not Vote Shareholder 1.3 Elect Director Daniel B. Silvers For Did Not Vote Shareholder 1.4 Management Nominee - Janice Chaffin For Did Not Vote Shareholder 1.5 Management Nominee - Greg Creed For Did Not Vote Shareholder 1.6 Management Nominee - Patti S. Hart For Did Not Vote Shareholder 1.7 Management Nominee - Robert J. Miller For Did Not Vote Shareholder 1.8 Management Nominee - Philip G. Satre For Did Not Vote Shareholder 2 Amend Omnibus Stock Plan None Did Not Vote Management 3 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors None Did Not Vote Management INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher W. Brody For For Management 1b Elect Director William V. Campbell For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amal M. Johnson For For Management 1.2 Elect Director Eric H. Halvorson For For Management 1.3 Elect Director Alan J. Levy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management IROBOT CORPORATION Ticker: IRBT Security ID: 462726100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George C. McNamee For Withhold Management 1.2 Elect Director Paul Sagan For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Proxy Access Against Against Shareholder JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry D. Hall For For Management 1.2 Elect Director Matthew C. Flanigan For For Management 1.3 Elect Director Wesley A. Brown For For Management 1.4 Elect Director Marla K. Shepard For For Management 1.5 Elect Director John F. Prim For For Management 1.6 Elect Director Thomas H. Wilson, Jr. For For Management 1.7 Elect Director Jacque R. Fiegel For For Management 1.8 Elect Director Thomas A. Wimsett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management JDA SOFTWARE GROUP, INC. Ticker: JDAS Security ID: 46612K108 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Michael Gullard For For Management 1.2 Elect Director Richard Haddrill For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Restricted Stock Plan For For Management 4 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder KFORCE INC. Ticker: KFRC Security ID: 493732101 Meeting Date: APR 05, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine D. Rosen For For Management 1.2 Elect Director Ralph E. Struzziero For For Management 1.3 Elect Director Howard W. Sutter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin B. Anstice For For Management 1.2 Elect Director Eric K. Brandt For For Management 1.3 Elect Director Michael R. Cannon For For Management 1.4 Elect Director Youssef A. El-mansy For For Management 1.5 Elect Director Christine A. Heckart For For Management 1.6 Elect Director Grant M. Inman For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Stephen G. Newberry For For Management 1.9 Elect Director Krishna C. Saraswat For For Management 1.10 Elect Director William R. Spivey For For Management 1.11 Elect Director Abhijit Y. Talwalkar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sheldon G. Adelson For For Management 1.2 Elect Director Irwin Chafetz For For Management 1.3 Elect Director Victor Chaltiel For For Management 1.4 Elect Director Charles A. Koppelman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LEAPFROG ENTERPRISES, INC. Ticker: LF Security ID: 52186N106 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Barbour For For Management 1.2 Elect Director William B. Chiasson For For Management 1.3 Elect Director Thomas J. Kalinske For Withhold Management 1.4 Elect Director Stanley E. Maron For For Management 1.5 Elect Director E. Stanton McKee, Jr. For For Management 1.6 Elect Director Theodore R. Mitchell For Withhold Management 1.7 Elect Director Randy O. Rissman For For Management 1.8 Elect Director Caden C. Wang For For Management 2 Ratify Auditors For For Management LENDER PROCESSING SERVICES, INC. Ticker: LPS Security ID: 52602E102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan R. Carmichael For For Management 1.2 Elect Director Alvin R. (Pete) For For Management Carpenter 1.3 Elect Director Hugh R. Harris For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Donald W. Grimm For For Management 1.4 Elect Director Craig J. Mundie For For Management 1.5 Elect Director Ora H. Pescovitz For For Management 1.6 Elect Director Per A. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Rosalind G. Brewer For For Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Marillyn A. Hewson For For Management 1.7 Elect Director Gwendolyn S. King For For Management 1.8 Elect Director James M. Loy For For Management 1.9 Elect Director Douglas H. McCorkindale For For Management 1.10 Elect Director Joseph W. Ralston For For Management 1.11 Elect Director Anne Stevens For For Management 1.12 Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles A. Haggerty For For Management 1b Elect Director Richard S. Hill For For Management 1c Elect Director John H.F. Miner For For Management 1d Elect Director Arun Netravali For For Management 1e Elect Director Charles C. Pope For For Management 1f Elect Director Gregorio Reyes For For Management 1g Elect Director Michael G. Strachan For For Management 1h Elect Director Abhijit Y. Talwalkar For For Management 1i Elect Director Susan M. Whitney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MAXIM INTEGRATED PRODUCTS, INC. Ticker: MXIM Security ID: 57772K101 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tunc Doluca For For Management 1.2 Elect Director B. Kipling Hagopian For For Management 1.3 Elect Director James R. Bergman For For Management 1.4 Elect Director Joseph R. Bronson For For Management 1.5 Elect Director Robert E. Grady For For Management 1.6 Elect Director William D. Watkins For For Management 1.7 Elect Director A.R. Frank Wazzan For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAXLINEAR, INC. Ticker: MXL Security ID: 57776J100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven C. Craddock For For Management 1.2 Elect Director Harshad K. Desai For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For For Management 1.3 Elect Director Gregory K. Hinckley For For Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Kevin C. McDonough For For Management 1.6 Elect Director Patrick B. McManus For For Management 1.7 Elect Director Walden C. Rhines For For Management 1.8 Elect Director David S. Schechter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Require a Majority Vote for the None For Shareholder Election of Directors 4 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MINE SAFETY APPLIANCES COMPANY Ticker: MSA Security ID: 602720104 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bruggeworth For For Management 1.2 Elect Director Alvaro Garcia-Tunon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONEYGRAM INTERNATIONAL, INC. Ticker: MGI Security ID: 60935Y208 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Coley Clark For For Management 1.2 Elect Director Victor W. Dahir For For Management 1.3 Elect Director Antonio O. Garza For For Management 1.4 Elect Director Thomas M. Hagerty For Against Management 1.5 Elect Director Seth W. Lawry For Against Management 1.6 Elect Director Pamela H. Patsley For Against Management 1.7 Elect Director Ganesh B. Rao For Against Management 1.8 Elect Director W. Bruce Turner For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Darrell Duffie For For Management 1.3 Elect Director Raymond W. McDaniel, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MSCI INC. Ticker: MSCI Security ID: 55354G100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin F. duPont For For Management 1.2 Elect Director Henry A. Fernandez For For Management 1.3 Elect Director Alice W. Handy For For Management 1.4 Elect Director Catherine R. Kinney For For Management 1.5 Elect Director Linda H. Riefler For For Management 1.6 Elect Director George W. Siguler For For Management 1.7 Elect Director Patrick Tierney For For Management 1.8 Elect Director Rodolphe M. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MULTIMEDIA GAMES HOLDING COMPANY, INC. Ticker: MGAM Security ID: 625453105 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Greathouse For For Management 1b Elect Director Neil E. Jenkins For For Management 1c Elect Director Michael J. Maples, Sr. For For Management 1d Elect Director Justin A. Orlando For For Management 1e Elect Director Patrick J. Ramsey For For Management 1f Elect Director Robert D. Repass For For Management 1g Elect Director Timothy S. Stanley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MYR GROUP INC. Ticker: MYRG Security ID: 55405W104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry F. Altenbaumer For For Management 1.2 Elect Director William A. Koertner For For Management 1.3 Elect Director William D. Patterson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. C. Chang For For Management 1b Elect Director Lisa A. Hook For For Management 1c Elect Director Hellene S. Runtagh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWS CORPORATION Ticker: NWS Security ID: 65248E104 Meeting Date: JUN 11, 2013 Meeting Type: Special Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions 2 Amend Certificate of Incorporation For For Management Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald C. Wegmiller For For Management 1.2 Elect Director James T. Judson For For Management 1.3 Elect Director Gary S. Petersmeyer For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PATRICK INDUSTRIES, INC. Ticker: PATK Security ID: 703343103 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence D. Brennan For For Management 1.2 Elect Director Joseph M. Cerulli For For Management 1.3 Elect Director Todd M. Cleveland For For Management 1.4 Elect Director John A. Forbes For For Management 1.5 Elect Director Paul E. Hassler For Withhold Management 1.6 Elect Director Keith V. Kankel For For Management 1.7 Elect Director Michael A. Kitson For For Management 1.8 Elect Director Andy L. Nemeth For For Management 1.9 Elect Director Larry D. Renbarger For For Management 1.10 Elect Director Walter E. Wells For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For Withhold Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PLANTRONICS, INC. Ticker: PLT Security ID: 727493108 Meeting Date: AUG 10, 2012 Meeting Type: Annual Record Date: JUN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marv Tseu For For Management 1.2 Elect Director Ken Kannappan For For Management 1.3 Elect Director Brian Dexheimer For For Management 1.4 Elect Director Robert Hagerty For For Management 1.5 Elect Director Gregg Hammann For For Management 1.6 Elect Director John Hart For For Management 1.7 Elect Director Marshall Mohr For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian C. Cornell For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Fain For For Management 1.2 Elect Director David N. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Baldwin For For Management 1.2 Elect Director Gary M. Pfeiffer For For Management 1.3 Elect Director Stephen H. Rusckowski For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Eliminate Class of Preferred Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Reduce Supermajority Vote Requirement None For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder REACHLOCAL, INC. Ticker: RLOC Security ID: 75525F104 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zorik Gordon For For Management 1.2 Elect Director Robert Dykes For For Management 1.3 Elect Director Alan Salzman For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director David H. Keyte For For Management 1.3 Elect Director Amy E. Miles For For Management 1.4 Elect Director Lee M. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Bundled Compensation Plans For For Management 4 Ratify Auditors For For Management RENEWABLE ENERGY GROUP, INC. Ticker: REGI Security ID: 75972A301 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Delbert Christensen For For Management 1.2 Elect Director Randolph L. Howard For For Management 1.3 Elect Director Michael A. Jackson For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management RENTECH, INC. Ticker: RTK Security ID: 760112102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Ray For For Management 1.2 Elect Director Edward M. Stern For For Management 1.3 Elect Director John A. Williams For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Director Peter Farrell For Against Management 1b Election Director Gary Pace For Against Management 1c Election Director Ronald Taylor For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management RITE AID CORPORATION Ticker: RAD Security ID: 767754104 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John T. Standley For For Management 1b Elect Director Joseph B. Anderson, Jr. For For Management 1c Elect Director Bruce G. Bodaken For For Management 1d Elect Director Francois J. Coutu For For Management 1e Elect Director David R. Jessick For For Management 1f Elect Director Michael N. Regan For For Management 1g Elect Director Marcy Syms For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Anti Gross-up Policy Against For Shareholder 5 Consider Stockholder Proposal Relating Against Against Shareholder to the Relationships of Directors RPC, INC. Ticker: RES Security ID: 749660106 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Lane, Jr. For Withhold Management 1.2 Elect Director Linda H. Graham For Withhold Management 1.3 Elect Director Bill J. Dismuke For For Management 1.4 Elect Director Gary W. Rollins For Withhold Management 2 Ratify Auditors For For Management RPX CORPORATION Ticker: RPXC Security ID: 74972G103 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Amster For For Management 1.2 Elect Director Geoffrey T. Barker For For Management 1.3 Elect Director Steven L. Fingerhood For For Management 2 Ratify Auditors For For Management RTI BIOLOGICS, INC. Ticker: RTIX Security ID: 74975N105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julianne M. Bowler For For Management 1.2 Elect Director Roy D. Crowninshield For For Management 1.3 Elect Director Brian K. Hutchison For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director France A. Cordova For For Management 1b Elect Director Jere A. Drummond For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Miriam E. John For For Management 1f Elect Director Anita K. Jones For For Management 1g Elect Director John P. Jumper For For Management 1h Elect Director Harry M.J. Kraemer, Jr. For For Management 1i Elect Director Lawrence C. Nussdorf For For Management 1j Elect Director Edward J. Sanderson, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Change Company Name For For Management 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christian A. Brickman For For Management 1.2 Elect Director Marshall E. Eisenberg For For Management 1.3 Elect Director John A. Miller For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder SANGAMO BIOSCIENCES, INC. Ticker: SGMO Security ID: 800677106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward O. Lanphier, II For For Management 1.2 Elect Director Paul B. Cleveland For For Management 1.3 Elect Director Stephen G. Dilly For For Management 1.4 Elect Director John W. Larson For For Management 1.5 Elect Director Steven J. Mento For For Management 1.6 Elect Director Saira Ramasastry For For Management 1.7 Elect Director William R. Ringo For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management SCHOLASTIC CORPORATION Ticker: SCHL Security ID: 807066105 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Barge For For Management 1.2 Elect Director Marianne Caponnetto For For Management 1.3 Elect Director John G. McDonald For For Management SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Ticker: SWM Security ID: 808541106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederic P. Villoutreix For For Management 1.2 Elect Director Anderson D. Warlick For For Management 2 Ratify Auditors For For Management SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SHFL ENTERTAINMENT, INC. Ticker: SHFL Security ID: 78423R105 Meeting Date: MAR 14, 2013 Meeting Type: Annual Record Date: JAN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Garry W. Saunders For For Management 1.2 Elect Director John R. Bailey For For Management 1.3 Elect Director Daniel M. Wade For For Management 1.4 Elect Director Eileen F. Raney For For Management 1.5 Elect Director A. Randall Thoman For For Management 1.6 Elect Director Michael Gavin Isaacs For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Thomas C. Leonard For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SONIC CORP. Ticker: SONC Security ID: 835451105 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clifford Hudson For For Management 1.2 Elect Director Federico F. Pena For For Management 1.3 Elect Director Robert M. Rosenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Howard L. Lance For For Management 1g Elect Director Kevin A. Lobo For For Management 1h Elect Director William U. Parfet For For Management 1i Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Chi-Foon Chan For For Management 1.3 Elect Director Alfred Castino For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. 'Max' For For Management Nikias 1.7 Elect Director John G. Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward C. Bernard For For Management 1b Elect Director James T. Brady For For Management 1c Elect Director Mary K. Bush For For Management 1d Elect Director Donald B. Hebb, Jr. For For Management 1e Elect Director Freeman A. Hrabowski, For For Management III 1f Elect Director James A.C. Kennedy For For Management 1g Elect Director Robert F. MacLellan For For Management 1h Elect Director Brian C. Rogers For For Management 1i Elect Director Alfred Sommer For For Management 1j Elect Director Dwight S. Taylor For For Management 1k Elect Director Anne Marie Whittemore For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For For Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Henrique De Castro For For Management 1d Elect Director Calvin Darden For For Management 1e Elect Director Mary N. Dillon For For Management 1f Elect Director James A. Johnson For For Management 1g Elect Director Mary E. Minnick For For Management 1h Elect Director Anne M. Mulcahy For For Management 1i Elect Director Derica W. Rice For For Management 1j Elect Director Gregg W. Steinhafel For For Management 1k Elect Director John G. Stumpf For For Management 1l Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export TASER INTERNATIONAL, INC. Ticker: TASR Security ID: 87651B104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Caldwell For For Management 1.2 Elect Director Michael Garnreiter For For Management 1.3 Elect Director Hadi Partovi For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE ACTIVE NETWORK, INC. Ticker: ACTV Security ID: 00506D100 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: MAY 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon Belmonte For For Management 1.2 Elect Director Stephen L. Green For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For Withhold Management 1.5 Elect Director Robert E. Campbell For Withhold Management 1.6 Elect Director Bill L. Fairfield For Withhold Management 1.7 Elect Director Bruce L. Hoberman For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director Michael E. Huss For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Amend Restricted Stock Plan For Against Management 5 Amend Restricted Stock Plan For Against Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Reuben V. Anderson For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Susan J. Kropf For For Management 1e Elect Director John T. LaMacchia For For Management 1f Elect Director David B. Lewis For For Management 1g Elect Director W. Rodney McMullen For For Management 1h Elect Director Jorge P. Montoya For For Management 1i Elect Director Clyde R. Moore For For Management 1j Elect Director Susan M. Phillips For For Management 1k Elect Director Steven R. Rogel For For Management 1l Elect Director James A. Runde For For Management 1m Elect Director Ronald L. Sargent For For Management 1n Elect Director Bobby S. Shackouls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Supply Chain Human Rights Against Against Shareholder Risks and Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 7 Adopt and Implement Sustainable Palm Against Against Shareholder Oil Policy THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THORATEC CORPORATION Ticker: THOR Security ID: 885175307 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil F. Dimick For For Management 1.2 Elect Director Gerhard F. Burbach For For Management 1.3 Elect Director J. Daniel Cole For For Management 1.4 Elect Director Steven H. Collis For For Management 1.5 Elect Director D. Keith Grossman For For Management 1.6 Elect Director William A. Hawkins, III For For Management 1.7 Elect Director Paul A. LaViolette For For Management 1.8 Elect Director Daniel M. Mulvena For For Management 1.9 Elect Director Todd C. Schermerhorn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TIVO INC. Ticker: TIVO Security ID: 888706108 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Aquino For For Management 1.2 Elect Director Thomas Wolzien For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Blanchard For For Management 1.2 Elect Director Richard Y. Bradley For For Management 1.3 Elect Director Kriss Cloninger III For For Management 1.4 Elect Director Walter W. Driver, Jr. For For Management 1.5 Elect Director Gardiner W. Garrard, Jr. For For Management 1.6 Elect Director Sidney E. Harris For For Management 1.7 Elect Director Mason H. Lampton For For Management 1.8 Elect Director H. Lynn Page For For Management 1.9 Elect Director Philip W. Tomlinson For For Management 1.10 Elect Director John T. Turner For For Management 1.11 Elect Director Richard W. Ussery For For Management 1.12 Elect Director M. Troy Woods For For Management 1.13 Elect Director James D. Yancey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOWN SPORTS INTERNATIONAL HOLDINGS, INC. Ticker: CLUB Security ID: 89214A102 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Giardina For For Management 1.2 Elect Director Paul N. Arnold For For Management 1.3 Elect Director Bruce C. Bruckmann For For Management 1.4 Elect Director J. Rice Edmonds For For Management 1.5 Elect Director John H. Flood, III For For Management 1.6 Elect Director Thomas J. Galligan, III For For Management 1.7 Elect Director Kevin McCall For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED STATIONERS INC. Ticker: USTR Security ID: 913004107 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy W. Haley For For Management 1.2 Elect Director Susan J. Riley For For Management 1.3 Elect Director Alexander M. Schmelkin For For Management 1.4 Elect Director Alex D. Zoglin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Causey For For Management 1.2 Elect Director Richard Giltner For For Management 1.3 Elect Director R. Paul Gray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management USANA HEALTH SCIENCES, INC. Ticker: USNA Security ID: 90328M107 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Anciaux For For Management 1.2 Elect Director Gilbert A. Fuller For Withhold Management 1.3 Elect Director Jerry G. McClain For For Management 1.4 Elect Director Ronald S. Poelman For For Management 1.5 Elect Director Myron W. Wentz For For Management 2 Ratify Auditors For For Management VALIDUS HOLDINGS, LTD. Ticker: VR Security ID: G9319H102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward J. Noonan For Withhold Management 1.2 Elect Director Mahmoud Abdallah For For Management 1.3 Elect Director Jeffrey W. Greenberg For Withhold Management 1.4 Elect Director John J. Hendrickson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers Hamilton For For Management Bermuda as Independent Auditors VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary P. Coughlan For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Robert W. Matschullat For For Management 1e Elect Director Cathy E. Minehan For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director David J. Pang For For Management 1h Elect Director Joseph W. Saunders For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director William S. Shanahan For For Management 1k Elect Director John A. Swainson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder VISTAPRINT N.V. Ticker: VPRT Security ID: N93540107 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: OCT 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mark T. Thomas to Supervisory For For Management Board 2 Elect Hauke Hansen to Executive Board For For Management 3 Approve Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Authorize Repurchase of Up to 6.8 For Against Management Million of Issued and Outstanding Ordinary Shares 7 Authorize Repurchase of Up to 3.4 For For Management Million of Issued and Outstanding Ordinary Shares 8 Amend Articles Re: Articles of For For Management Association to Reduce Our Authorized Capital to 2,000,000 Euros Divided into 100,000,000 Ordinary Shares and 100,000,000 Preferred Shares 9 Approve the Cancellation of 5,869,662 For For Management Ordinary Shares Held In Our Treasury Account 10 Ratify Ernst & Young LLP as Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan VOLTERRA SEMICONDUCTOR CORPORATION Ticker: VLTR Security ID: 928708106 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Staszak For For Management 1.2 Elect Director Ralph Quinsey For For Management 1.3 Elect Director Jeff Richardson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director V. Ann Hailey For For Management 1.3 Elect Director William K. Hall For For Management 1.4 Elect Director Stuart L. Levenick For For Management 1.5 Elect Director John W. McCarter, Jr. For For Management 1.6 Elect Director Neil S. Novich For For Management 1.7 Elect Director Michael J. Roberts For For Management 1.8 Elect Director Gary L. Rogers For For Management 1.9 Elect Director James T. Ryan For For Management 1.10 Elect Director E. Scott Santi For For Management 1.11 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry J. Herrmann For For Management 1.2 Elect Director James M. Raines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WARNER CHILCOTT PUBLIC LIMITED COMPANY Ticker: WCRX Security ID: G94368100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Connaughton For For Management 1b Elect Director Tamar D. Howson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Chen For For Management 1.2 Elect Director Marc D. Schorr For For Management 1.3 Elect Director J. Edward (Ted) Virtue For For Management 1.4 Elect Director Elaine P. Wynn For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: FEB 22, 2013 Meeting Type: Special Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Remove Director Kazuo Okada For For Management 2 Adjourn Meeting For For Management XO GROUP INC. Ticker: XOXO Security ID: 983772104 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Baker For For Management 1.2 Elect Director Peter Sachse For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Cavanagh For For Management 1b Elect Director David W. Dorman For For Management 1c Elect Director Massimo Ferragamo For For Management 1d Elect Director Mirian M. Graddick-Weir For For Management 1e Elect Director J. David Grissom For For Management 1f Elect Director Bonnie G. Hill For For Management 1g Elect Director Jonathan S. Linen For For Management 1h Elect Director Thomas C. Nelson For For Management 1i Elect Director David C. Novak For For Management 1j Elect Director Thomas M. Ryan For For Management 1k Elect Director Jing-Shyh S. Su For For Management 1l Elect Director Robert D. Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Comprehensive Packaging Against Against Shareholder Recycling Strategy ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management Equity Growth ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 15, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter, Jr. For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director William G. Jurgensen For For Management 1e Elect Director Christopher S. Lynch For For Management 1f Elect Director Arthur C. Martinez For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Limit Total Number of Boards on Which Against Against Shareholder Company Directors May Serve AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Albert A. Benchimol as Director For For Management 1.3 Elect Christopher V. Greetham as For For Management Director 1.4 Elect Maurice A. Keane as Director For For Management 1.5 Elect Henry B. Smith as Director For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd as For For Management Auditors BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BANK OF MONTREAL Ticker: BMO Security ID: 063671101 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Astley For For Management 1.2 Elect Director Janice M. Babiak For For Management 1.3 Elect Director Sophie Brochu For For Management 1.4 Elect Director George A. Cope For For Management 1.5 Elect Director William A. Downe For For Management 1.6 Elect Director Christine A. Edwards For For Management 1.7 Elect Director Ronald H. Farmer For For Management 1.8 Elect Director Eric R. La Fleche For For Management 1.9 Elect Director Bruce H. Mitchell For For Management 1.10 Elect Director Philip S. Orsino For For Management 1.11 Elect Director Martha C. Piper For For Management 1.12 Elect Director J. Robert S. Prichard For For Management 1.13 Elect Director Don M. Wilson III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 5 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 6 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 7 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder 8 SP 5: Publish Summary of Annual Against Against Shareholder Meetings and Questions Raised at Meetings BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For Against Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison, IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director James A. Faulkner For For Management 1.7 Elect Director I. Patricia Henry For For Management 1.8 Elect Director John P. Howe, III For For Management 1.9 Elect Director Eric C. Kendrick For For Management 1.10 Elect Director Kelly S. King For For Management 1.11 Elect Director Louis B. Lynn For For Management 1.12 Elect Director Edward C. Milligan For Withhold Management 1.13 Elect Director Charles A. Patton For For Management 1.14 Elect Director Nido R. Qubein For For Management 1.15 Elect Director Tollie W. Rich, Jr. For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Edwin H. Welch For For Management 1.19 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 5 Require a Majority Vote for the Against For Shareholder Election of Directors BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 04, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Adopt Quantitative Goals for GHG and Against Against Shareholder Other Air Emissions BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jens Alder For For Management 2 Elect Director Raymond J. Bromark For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Rohit Kapoor For For Management 5 Elect Director Kay Koplovitz For For Management 6 Elect Director Christopher B. Lofgren For For Management 7 Elect Director William E. McCracken For For Management 8 Elect Director Richard Sulpizio For For Management 9 Elect Director Laura S. Unger For For Management 10 Elect Director Arthur F. Weinbach For For Management 11 Elect Director Renato (Ron) Zambonini For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Outside Director Stock Awards For For Management in Lieu of Cash CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against For Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nora M. Denzel For For Management 1b Elect Director Ronald B. Woodard For For Management 2 Change Company Name For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Forte For For Management 1.2 Elect Director Ellen McClain Haime For For Management 1.3 Elect Director Ronald C. Lindsay For For Management 1.4 Elect Director Jennifer M. Pollino For For Management 1.5 Elect Director James L.L. Tullis For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregg L. Engles For For Management 1.2 Elect Director Tom C. Davis For For Management 1.3 Elect Director Jim L. Turner For For Management 1.4 Elect Director Robert T. Wiseman For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Require Independent Board Chairman Against Against Shareholder DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 28, 2013 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Heinrich For For Management 1.2 Elect Director R. David Hoover For For Management 1.3 Elect Director John C. Hunter, III For For Management 1.4 Elect Director John E. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Copeland, Jr. For For Management 1b Elect Director Robert D. Daleo For For Management 1c Elect Director Walter W. Driver, Jr. For For Management 1d Elect Director Mark L. Feidler For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director John A. McKinley For For Management 1h Elect Director Richard F. Smith For For Management 1i Elect Director Mark B. Templeton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HILLSHIRE BRANDS CO. Ticker: HSH Security ID: 432589109 Meeting Date: OCT 25, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Virgis W. Colbert For For Management 1e Elect Director Sean M. Connolly For For Management 1f Elect Director Laurette T. Koellner For For Management 1g Elect Director Craig P. Omtvedt For For Management 1h Elect Director Ian Prosser For For Management 1i Elect Director Jonathan P. Ward For For Management 1j Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher W. Brody For For Management 1b Elect Director William V. Campbell For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Timothy K. Armour For For Management 1b Elect Director G. Andrew Cox For For Management 1c Elect Director J. Richard Fredericks For For Management 1d Elect Director Deborah R. Gatzek For For Management 1e Elect Director Seiji Inagaki For For Management 1f Elect Director Lawrence E. Kochard For For Management 1g Elect Director Richard M. Weil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For Withhold Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lloyd W. Newton For For Management 1.4 Elect Director Vincent Pagano, Jr. For For Management 1.5 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Donald W. Grimm For For Management 1.4 Elect Director Craig J. Mundie For For Management 1.5 Elect Director Ora H. Pescovitz For For Management 1.6 Elect Director Per A. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect DirectorKathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott S. Cowen For For Management 1b Elect Director Cynthia A. Montgomery For For Management 1c Elect Director Jose Ignacio For For Management Perez-lizaur 1d Elect Director Michael B. Polk For For Management 1e Elect Director Michael A. Todman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Edward J. Mooney For For Management 1.7 Elect Director Jose Luis Prado For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect Director Martin P. Slark For For Management 1.10 Elect Director David H. B. Smith, Jr. For For Management 1.11 Elect Director Charles A. Tribbett, III For For Management 1.12 Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Greg C. Garland For For Management 1b Elect Director John E. Lowe For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Fain For For Management 1.2 Elect Director David N. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Howard L. Lance For For Management 1g Elect Director Kevin A. Lobo For For Management 1h Elect Director William U. Parfet For For Management 1i Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre R. Brondeau For For Management 1.2 Elect Director Juergen W. Gromer For For Management 1.3 Elect Director William A. Jeffrey For For Management 1.4 Elect Director Thomas J. Lynch For For Management 1.5 Elect Director Yong Nam For For Management 1.6 Elect Director Daniel J. Phelan For For Management 1.7 Elect Director Frederic M. Poses For For Management 1.8 Elect Director Lawrence S. Smith For For Management 1.9 Elect Director Paula A. Sneed For For Management 1.10 Elect Director David P. Steiner For For Management 1.11 Elect Director John C. Van Scoter For For Management 2.1 Accept Annual Report for Fiscal For For Management 2011/2012 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2012/2013 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2012/2013 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2012/2013 4.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2012/2013 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Ordinary Cash Dividend For For Management 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management 9 Adjourn Meeting For Against Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For Withhold Management 1.5 Elect Director Robert E. Campbell For Withhold Management 1.6 Elect Director Bill L. Fairfield For Withhold Management 1.7 Elect Director Bruce L. Hoberman For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director Michael E. Huss For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Amend Restricted Stock Plan For Against Management 5 Amend Restricted Stock Plan For Against Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director Shirley D. Peterson For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management to Remove Directors 5 Reduce Supermajority Vote Requirement For For Management for Certain Business Combinations 6 Eliminate Cumulative Voting For Against Management 7 Amend Right to Call Special Meeting For For Management 8 Opt Out of State's Control Share For For Management Acquisition Law 9 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THOMSON REUTERS CORPORATION Ticker: TRI Security ID: 884903105 Meeting Date: MAY 08, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Thomson For For Management 1.2 Elect Director James C. Smith For For Management 1.3 Elect Director Manvinder S. Banga For For Management 1.4 Elect Director David W. Binet For Withhold Management 1.5 Elect Director Mary Cirillo For For Management 1.6 Elect Director Steven A. Denning For For Management 1.7 Elect Director Lawton W. Fitt For For Management 1.8 Elect Director Sir Deryck Maughan For For Management 1.9 Elect Director Ken Olisa For For Management 1.10 Elect Director Vance K. Opperman For For Management 1.11 Elect Director John M. Thompson For For Management 1.12 Elect Director Peter J. Thomson For For Management 1.13 Elect Director Wulf von Schimmelmann For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend U.S. Employee Stock Purchase Plan For For Management 4 Advisory Vote on Executive For Against Management Compensation Approach TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividends For For Management 2 Approve Special Dividends For For Management 3.1 Elect George R. Oliver as Director For For Management 3.2 Elect Frank M. Drendel as Director For For Management 4 Approve Dividends For For Management 5 Approve Omnibus Stock Plan For Against Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Causey For For Management 1.2 Elect Director Richard Giltner For For Management 1.3 Elect Director R. Paul Gray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry J. Herrmann For For Management 1.2 Elect Director James M. Raines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WISCONSIN ENERGY CORPORATION Ticker: WEC Security ID: 976657106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Barbara L. Bowles For For Management 1.3 Elect Director Patricia W. Chadwick For For Management 1.4 Elect Director Curt S. Culver For For Management 1.5 Elect Director Thomas J. Fischer For For Management 1.6 Elect Director Gale E. Klappa For For Management 1.7 Elect Director Henry W. Knueppel For For Management 1.8 Elect Director Ulice Payne, Jr. For For Management 1.9 Elect Director Mary Ellen Stanek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management Equity Market Neutral AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gilbert L. Danielson For For Management 1.2 Elect Director David L. Kolb For For Management 1.3 Elect Director Cynthia N. Day For For Management 1.4 Elect Director Hubert L. Harris, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ACACIA RESEARCH CORPORATION Ticker: ACTG Security ID: 003881307 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Harris, II For For Management 1.2 Elect Director Fred A. deBoom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 15, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter, Jr. For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 16, 2012 Meeting Type: Annual Record Date: JUN 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John L. Battelle For For Management 2 Elect Director Ann Die Hasselmo For For Management 3 Elect Director William J. Henderson For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Darren R. Jackson For For Management 1.5 Elect Director William S. Oglesby For For Management 1.6 Elect Director J. Paul Raines For For Management 1.7 Elect Director Gilbert T. Ray For For Management 1.8 Elect Director Carlos A. Saladrigas For For Management 1.9 Elect Director Jimmie L. Wade For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Reduce Supermajority Vote Requirement For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder AGNICO-EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: APR 26, 2013 Meeting Type: Annual/Special Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Director Leanne M. Baker For For Management 1.02 Elect Director Douglas R. Beaumont For For Management 1.03 Elect Director Sean Boyd For For Management 1.04 Elect Director Martine A. Celej For For Management 1.05 Elect Director Clifford J. Davis For For Management 1.06 Elect Director Robert J. Gemmell For For Management 1.07 Elect Director Bernard Kraft For For Management 1.08 Elect Director Mel Leiderman For For Management 1.09 Elect Director James D. Nasso For For Management 1.10 Elect Director Sean Riley For For Management 1.11 Elect Director J. Merfyn Roberts For For Management 1.12 Elect Director Howard R. Stockford For For Management 1.13 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Change Company Name to Agnico Eagle For For Management Mines Limited/Mines Agnico Eagle Limitee 5 Approve Advance Notice Policy For For Management 6 Advisory Vote on Executive For For Management Compensation Approach ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart L. Bascomb For For Management 1b Elect Director Paul M. Black For For Management 1c Elect Director Dennis H. Chookaszian For For Management 1d Elect Director Robert J. Cindrich For For Management 1e Elect Director Michael A. Klayko For For Management 1f Elect Director Anita V. Pramoda For For Management 1g Elect Director David D. Stevens For For Management 1h Elect Director Ralph H. 'Randy' Thurman For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALTISOURCE PORTFOLIO SOLUTIONS S.A. Ticker: ASPS Security ID: L0175J104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director William B. Shepro For For Management 1.3 Elect Director W. Michael Linn For For Management 1.4 Elect Director Roland Muller-Ineichen For For Management 1.5 Elect Director Timo Vatto For For Management 2 Ratify Deloitte and Touche LLP as For For Management Independent Registered Auditors and Deloitte Audit S.A. R.L. as Certified Audior for Statutory Accounts 3 Accept Financial Statements For For Management 4 Receive and Approve Directors' Reports For For Management 5 Approve Financial Statements and For For Management Allocation of Income 6 Approve Dividends For For Management 7 Approve Discharge of Directors For For Management AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANN INC. Ticker: ANN Security ID: 035623107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michelle Gass For For Management 1b Elect Director Daniel W. Yih For For Management 1c Elect Director Michael C. Plansky For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For Against Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Chansoo Joung For For Management 3 Elect Director William C. Montgomery For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Declassify the Board of Directors For For Management APARTMENT INVESTMENT AND MANAGEMENT COMPANY Ticker: AIV Security ID: 03748R101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James N. Bailey For For Management 1.2 Elect Director Terry Considine For For Management 1.3 Elect Director Thomas L. Keltner For For Management 1.4 Elect Director J. Landis Martin For For Management 1.5 Elect Director Robert A. Miller For For Management 1.6 Elect Director Kathleen M. Nelson For For Management 1.7 Elect Director Michael A. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARCH CAPITAL GROUP LTD. Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John L. Bunce, Jr. For For Management 1b Elect Director Yiorgos Lillikas For For Management 1c Elect Director Deanna M. Mulligan For For Management 2a Elect Director Anthony Asquith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2b Elect Director Edgardo Balois as For For Management Designated Company Director of Non-U.S. Subsidiaries 2c Elect Director Dennis R. Brand as For For Management Designated Company Director of Non-U.S. Subsidiaries 2d Elect Director Peter Calleo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2e Elect Director Paul Cole as Designated For For Management Company Director of Non-U.S. Subsidiaries 2f Elect Director Michael Constantinides For For Management as Designated Company Director of Non-U.S. Subsidiaries 2g Elect Director Graham B.R. Collis as For For Management Designated Company Director of Non-U.S. Subsidiaries 2h Elect Director William J. Cooney as For For Management Designated Company Director of Non-U.S. Subsidiaries 2i Elect Director Nick Denniston as For For Management Designated Company Director of Non-U.S. Subsidiaries 2j Elect Director Michael Feetham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2k Elect Director Stephen Fogarty as For For Management Designated Company Director of Non-U.S. Subsidiaries 2l Elect Director Elizabeth For For Management Fullerton-Rome as Designated Company Director of Non-U.S. Subsidiaries 2m Elect Director Marc Grandisson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2n Elect Director Michael A. Greene as For For Management Designated Company Director of Non-U.S. Subsidiaries 2o Elect Director Jerome Halgan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2p Elect Director David W. Hipkin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2q Elect Director W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries 2r Elect Director Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries 2s Elect Director Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries 2t Elect Director Michael H. Kier as For For Management Designated Company Director of Non-U.S. Subsidiaries 2u Elect Director Lin Li-Williams as For For Management Designated Company Director of Non-U.S. Subsidiaries 2v Elect Director Mark D. Lyons as For For Management Designated Company Director of Non-U.S. Subsidiaries 2w Elect Director Adam Matteson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2x Elect Director Robert McDowell as For For Management Designated Company Director of Non-U.S. Subsidiaries 2y Elect Director David H. McElroy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2z Elect Director Rommel Mercado as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aa Elect Director David J. Mulholland as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ab Elect Director Michael R. Murphy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ac Elect Director Martin J. Nilsen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ad Elect Director Mark Nolan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ae Elect Director Marita Oliver as For For Management Designated Company Director of Non-U.S. Subsidiaries 2af Elect Director Nicolas Papadopoulo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ag Elect Director Elisabeth Quinn as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ah Elect Director Maamoun Rajeh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ai Elect Director John F. Rathgeber as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aj Elect Director Andrew Rippert as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ak Elect Director Carla Santamaria-Sena For For Management as Designated Company Director of Non-U.S. Subsidiaries 2al Elect Director Arthur Scace as For For Management Designated Company Director of Non-U.S. Subsidiaries 2am Elect Director Scott Schenker as For For Management Designated Company Director of Non-U.S. Subsidiaries 2an Elect Director Soren Scheuer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ao Elect Director Budhi Singh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ap Elect Director Helmut Sohler as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aq Elect Director Iwan Van Munster as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ar Elect Director Angus Watson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2as Elect Director James R. Weatherstone For For Management as Designated Company Director of Non-U.S. Subsidiaries 2at Elect Director Gerald Wolfe as For For Management Designated Company Director of Non-U.S. Subsidiaries 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARRIS GROUP, INC. Ticker: ARRS Security ID: 04270V106 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director James A. Chiddix For For Management 1.4 Elect Director John Anderson Craig For For Management 1.5 Elect Director Andrew T. Heller For For Management 1.6 Elect Director Matthew B. Kearney For For Management 1.7 Elect Director Robert J. Stanzione For For Management 1.8 Elect Director Debora J. Wilson For For Management 1.9 Elect Director David A. Woodle For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AVIS BUDGET GROUP, INC. Ticker: CAR Security ID: 053774105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Nelson For For Management 1.2 Elect Director Alun Cathcart For For Management 1.3 Elect Director Mary C. Choksi For For Management 1.4 Elect Director Leonard S. Coleman For For Management 1.5 Elect Director John D. Hardy, Jr. For For Management 1.6 Elect Director Lynn Krominga For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director F. Robert Salerno For For Management 1.9 Elect Director Stender E. Sweeney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AXIALL CORPORATION Ticker: AXLL Security ID: 05463D100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Carrico For For Management 1.2 Elect Director T. Kevin DeNicola For For Management 1.3 Elect Director Patrick J. Fleming For For Management 1.4 Elect Director Robert M. Gervis For For Management 1.5 Elect Director Victoria F. Haynes For For Management 1.6 Elect Director Stephen E. Macadam For For Management 1.7 Elect Director William L. Mansfield For For Management 1.8 Elect Director Michael H. McGarry For For Management 1.9 Elect Director Mark L. Noetzel For For Management 1.10 Elect Director Robert Ripp For For Management 1.11 Elect Director David N. Weinstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Albert A. Benchimol as Director For For Management 1.3 Elect Christopher V. Greetham as For For Management Director 1.4 Elect Maurice A. Keane as Director For For Management 1.5 Elect Henry B. Smith as Director For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd as For For Management Auditors BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BEACON ROOFING SUPPLY, INC. Ticker: BECN Security ID: 073685109 Meeting Date: FEB 13, 2013 Meeting Type: Annual Record Date: DEC 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Buck For For Management 1.2 Elect Director Paul M. Isabella For For Management 1.3 Elect Director Richard W. Frost For For Management 1.4 Elect Director James J. Gaffney For For Management 1.5 Elect Director Peter M. Gotsch For For Management 1.6 Elect Director Neil S. Novich For For Management 1.7 Elect Director Stuart A. Randle For For Management 1.8 Elect Director Wilson B. Sexton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Sanjay Khosla For For Management 1c Elect Director Allen U. Lenzmeier For Against Management 1d Elect Director Hatim A. Tyabji For For Management 1e Elect Director Russell P. Fradin For For Management 1f Elect Director Hubert Joly For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Caroline D. Dorsa For For Management 1.2 Elect Director Stelios Papadopoulos For For Management 1.3 Elect Director George A. Scangos For For Management 1.4 Elect Director Lynn Schenk For For Management 1.5 Elect Director Alexander J. Denner For For Management 1.6 Elect Director Nancy L. Leaming For For Management 1.7 Elect Director Richard C. Mulligan For For Management 1.8 Elect Director Robert W. Pangia For For Management 1.9 Elect Director Brian S. Posner For For Management 1.10 Elect Director Eric K. Rowinsky For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 1.12 Elect Director William D. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Stock Retention/Holding Period Against Against Shareholder BOB EVANS FARMS, INC. Ticker: BOBE Security ID: 096761101 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUN 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry C. Corbin For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director Mary Kay Haben For For Management 4 Elect Director Cheryl L. Krueger For For Management 5 Elect Director G. Robert Lucas For For Management 6 Elect Director Eileen A. Mallesch For For Management 7 Elect Director Paul S. Williams For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Katharine T. Bartlett For For Management 1b Elect Director Bruce L. Byrnes For For Management 1c Elect Director Nelda J. Connors For For Management 1d Elect Director Kristina M. Johnson For For Management 1e Elect Director Michael F. Mahoney For For Management 1f Elect Director Ernest Mario For For Management 1g Elect Director N.J. Nicholas, Jr. For For Management 1h Elect Director Pete M. Nicholas For For Management 1i Elect Director Uwe E. Reinhardt For For Management 1j Elect Director John E. Sununu For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Joseph M. DePinto For For Management 1.3 Elect Director Michael J. Dixon For For Management 1.4 Elect Director Harriet Edelman For For Management 1.5 Elect Director Jon L. Luther For For Management 1.6 Elect Director John W. Mims For For Management 1.7 Elect Director George R. Mrkonic For For Management 1.8 Elect Director Rosendo G. Parra For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CACI INTERNATIONAL INC Ticker: CACI Security ID: 127190304 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Allen For For Management 1.2 Elect Director James S. Gilmore, III For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director James L. Pavitt For For Management 1.7 Elect Director Warren R. Phillips For For Management 1.8 Elect Director Charles P. Revoile For For Management 1.9 Elect Director William S. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Vanessa J. Castagna For For Management 1b Elect Director William J. Montgoris For For Management 1c Elect Director David Pulver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELESTICA INC. Ticker: CLS Security ID: 15101Q108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan DiMaggio For For Management 1.2 Elect Director William A. Etherington For For Management 1.3 Elect Director Laurette Koellner For For Management 1.4 Elect Director Craig H. Muhlhauser For For Management 1.5 Elect Director Joseph M. Natale For For Management 1.6 Elect Director Eamon J. Ryan For For Management 1.7 Elect Director Gerald W. Schwartz For For Management 1.8 Elect Director Michael Wilson For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against For Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEMTURA CORPORATION Ticker: CHMT Security ID: 163893209 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey D. Benjamin For For Management 1.2 Elect Director Timothy J. Bernlohr For For Management 1.3 Elect Director Anna C. Catalano For For Management 1.4 Elect Director Alan S. Cooper For For Management 1.5 Elect Director James W. Crownover For For Management 1.6 Elect Director Robert A. Dover For For Management 1.7 Elect Director Jonathan F. Foster For For Management 1.8 Elect Director Craig A. Rogerson For For Management 1.9 Elect Director John K. Wulff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management CHENIERE ENERGY, INC. Ticker: LNG Security ID: 16411R208 Meeting Date: FEB 01, 2013 Meeting Type: Special Record Date: DEC 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Other Business For Against Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Verna K. Gibson For For Management 1.2 Elect Director David F. Dyer For For Management 1.3 Elect Director Janice L. Fields For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawton W. Fitt For For Management 1b Elect Director Patrick H. Nettles For For Management 1c Elect Director Michael J. Rowny For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For Withhold Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For Withhold Management 1.6 Elect Director Andrew H. Tisch For Withhold Management 1.7 Elect Director James S. Tisch For Withhold Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nora M. Denzel For For Management 1b Elect Director Ronald B. Woodard For For Management 2 Change Company Name For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMMERCIAL METALS COMPANY Ticker: CMC Security ID: 201723103 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rhys J. Best For For Management 1.2 Elect Director Richard B. Kelson For For Management 1.3 Elect Director Rick J. Mills For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Irving W. Bailey, II For For Management 2 Elect Director David J. Barram For For Management 3 Elect Director Stephen L. Baum For For Management 4 Elect Director Erik Brynjolfsson For For Management 5 Elect Director Rodney F. Chase For For Management 6 Elect Director Judith R. Haberkorn For For Management 7 Elect Director J. Michael Lawrie For For Management 8 Elect Director Chong Sup Park For For Management 9 Elect Director Lawrence A. Zimmerman For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Forte For For Management 1.2 Elect Director Ellen McClain Haime For For Management 1.3 Elect Director Ronald C. Lindsay For For Management 1.4 Elect Director Jennifer M. Pollino For For Management 1.5 Elect Director James L.L. Tullis For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond D. Croghan For Withhold Management 1.2 Elect Director Peter A. Jacobi For For Management 1.3 Elect Director Doreen A. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregg L. Engles For For Management 1.2 Elect Director Tom C. Davis For For Management 1.3 Elect Director Jim L. Turner For For Management 1.4 Elect Director Robert T. Wiseman For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Require Independent Board Chairman Against Against Shareholder DELEK US HOLDINGS, INC. Ticker: DK Security ID: 246647101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ezra Uzi Yemin For For Management 1.2 Elect Director Asaf Bartfeld For Withhold Management 1.3 Elect Director Carlos E. Jorda For Withhold Management 1.4 Elect Director Gabriel Last For For Management 1.5 Elect Director Charles H. Leonard For Withhold Management 1.6 Elect Director Philip L. Maslowe For For Management 1.7 Elect Director Shlomo Zohar For Withhold Management 2 Approve Amendment to the Company's For Against Management Amended and Restated Certificate of Incorporation to Provide Stockholder Actions May Only be Taken at Annual or Special Meetings of Stockholders 3 Adopt Supermajority Vote Requirement For Against Management for Removal of Directors 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Adopt Supermajority Vote Requirement For Against Management for Amendments to Bylaws 6 Adopt Supermajority Vote Requirement For Against Management for Amendments to Certificate of Incorporation 7 Approve the Proposed Second Amended For Against Management and Restated Certificate of Incorporation of the Company, which will Integrate the Amendments Above, if Adopted, into the Company's Amended and Restated Certificate of Incorporation 8 Ratify Auditors For For Management DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Tisch For For Management 1.2 Elect Director Lawrence R. Dickerson For For Management 1.3 Elect Director John R. Bolton For For Management 1.4 Elect Director Charles L. Fabrikant For For Management 1.5 Elect Director Paul G. Gaffney, II For For Management 1.6 Elect Director Edward Grebow For For Management 1.7 Elect Director Herbert C. Hofmann For For Management 1.8 Elect Director Clifford M. Sobel For For Management 1.9 Elect Director Andrew H. Tisch For For Management 1.10 Elect Director Raymond S. Troubh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DICE HOLDINGS, INC. Ticker: DHX Security ID: 253017107 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Barter For For Management 1.2 Elect Director Scot W. Melland For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management DSW INC. Ticker: DSW Security ID: 23334L102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry L. Aaron For Withhold Management 1.2 Elect Director Elaine J. Eisenman For For Management 1.3 Elect Director Joanna T. Lau For For Management 1.4 Elect Director Joseph A. Schottenstein For For Management 2 Elect Director James O'Donnell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Ingram For For Management 1.2 Elect Director William J. Link For For Management 1.3 Elect Director Wesley W. von Schack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Bylaws Call Special Meetings Against For Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 28, 2013 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Heinrich For For Management 1.2 Elect Director R. David Hoover For For Management 1.3 Elect Director John C. Hunter, III For For Management 1.4 Elect Director John E. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Copeland, Jr. For For Management 1b Elect Director Robert D. Daleo For For Management 1c Elect Director Walter W. Driver, Jr. For For Management 1d Elect Director Mark L. Feidler For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director John A. McKinley For For Management 1h Elect Director Richard F. Smith For For Management 1i Elect Director Mark B. Templeton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul V. Haack For For Management 1.2 Elect Director Scott E. Kuechle For For Management 1.3 Elect Director R. Bradley Lawrence For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management EVERCORE PARTNERS INC. Ticker: EVR Security ID: 29977A105 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger C. Altman For For Management 1.2 Elect Director Pedro Aspe For For Management 1.3 Elect Director Richard I. Beattie For Withhold Management 1.4 Elect Director Francois de Saint Phalle For For Management 1.5 Elect Director Gail B. Harris For For Management 1.6 Elect Director Curt Hessler For For Management 1.7 Elect Director Robert B. Millard For For Management 1.8 Elect Director Anthony N. Pritzker For For Management 1.9 Elect Director Ralph L. Schlosstein For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXTERRAN HOLDINGS, INC. Ticker: EXH Security ID: 30225X103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Bradley Childers For For Management 1.2 Elect Director William M. Goodyear For For Management 1.3 Elect Director Gordon T. Hall For For Management 1.4 Elect Director J.W.G. 'Will' For For Management Honeybourne 1.5 Elect Director Mark A. McCollum For For Management 1.6 Elect Director John P. Ryan For For Management 1.7 Elect Director Stephen M. Pazuk For For Management 1.8 Elect Director Christopher T. Seaver For For Management 1.9 Elect Director Mark R. Sotir For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FIRST SOLAR, INC. Ticker: FSLR Security ID: 336433107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Ahearn For For Management 1.2 Elect Director Richard D. Chapman For For Management 1.3 Elect Director George A. Hambro For For Management 1.4 Elect Director James A. Hughes For For Management 1.5 Elect Director Craig Kennedy For For Management 1.6 Elect Director James F. Nolan For For Management 1.7 Elect Director William J. Post For For Management 1.8 Elect Director J. Thomas Presby For For Management 1.9 Elect Director Paul H. Stebbins For For Management 1.10 Elect Director Michael Sweeney For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Require a Majority Vote for the Against For Shareholder Election of Directors FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder FREESCALE SEMICONDUCTOR, LTD. Ticker: FSL Security ID: G3727Q101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chinh E. Chu For Withhold Management 1.2 Elect Director John T. Dickson For For Management 1.3 Elect Director Daniel J. Heneghan For For Management 1.4 Elect Director Thomas H. Lister For For Management 1.5 Elect Director Gregg A. Lowe For For Management 1.6 Elect Director John W. Marren For Withhold Management 1.7 Elect Director J. Daniel McCranie For For Management 1.8 Elect Director James A. Quella For Withhold Management 1.9 Elect Director Peter Smitham For Withhold Management 1.10 Elect Director Gregory L. Summe For Withhold Management 1.11 Elect Director Claudius E. Watts, IV For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GEORGIA GULF CORPORATION Ticker: GGC Security ID: 373200302 Meeting Date: JAN 10, 2013 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adjourn Meeting For Against Management GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William G. Dorey For For Management 1b Elect Director Rebecca A. McDonald For For Management 1c Elect Director William H. Powell For For Management 1d Elect Director Claes G. Bjork For For Management 1e Elect Director Gaddi H. Vasquez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GRAPHIC PACKAGING HOLDING COMPANY Ticker: GPK Security ID: 388689101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George V. Bayly For For Management 1.2 Elect Director David D. Campbell For For Management 1.3 Elect Director Harold R. Logan, Jr. For For Management 1.4 Elect Director David A. Perdue For For Management GT ADVANCED TECHNOLOGIES INC. Ticker: GTAT Security ID: 36191U106 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Michal Conaway For For Management 1.2 Elect Director Kathleen A. Cote For For Management 1.3 Elect Director Ernest L. Godshalk For For Management 1.4 Elect Director Thomas Gutierrez For For Management 1.5 Elect Director Mathew E. Massengill For For Management 1.6 Elect Director Mary Petrovich For For Management 1.7 Elect Director Robert E. Switz For For Management 1.8 Elect Director Noel G. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 05, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jiren Liu For For Management 1b Elect Director Edward H. Meyer For For Management 1c Elect Director Dinesh C. Paliwal For For Management 1d Elect Director Hellene S. Runtagh For For Management 1e Elect Director Frank Sklarsky For For Management 1f Elect Director Gary G. Steel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 08, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director James R. Giertz For For Management 1.3 Elect Director Charles E. Golden For For Management 1.4 Elect Director John J. Greisch For For Management 1.5 Elect Director W August Hillenbrand For For Management 1.6 Elect Director William H. Kucheman For For Management 1.7 Elect Director Ronald A. Malone For For Management 1.8 Elect Director Eduardo R. Menasce For For Management 1.9 Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director Buford P. Berry For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Robert G. McKenzie For For Management 1i Elect Director Franklin Myers For For Management 1j Elect Director Michael E. Rose For For Management 1k Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOMEAWAY, INC. Ticker: AWAY Security ID: 43739Q100 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian H. Sharples For For Management 1.2 Elect Director Charles ("Lanny") Baker For For Management 1.3 Elect Director Tina B. Sharkey For For Management 2 Ratify Auditors For For Management HUNTINGTON INGALLS INDUSTRIES, INC. Ticker: HII Security ID: 446413106 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Bruner For For Management 1.2 Elect Director Artur G. Davis For For Management 1.3 Elect Director Thomas B. Fargo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director F. Peter Cuneo For For Management 1.5 Elect Director Mark Friedman For For Management 1.6 Elect Director James A. Marcum For For Management 1.7 Elect Director Laurence N. Charney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERACTIVE BROKERS GROUP, INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Thomas Peterffy For Against Management 1B Elect Director Earl H. Nemser For Against Management 1C Elect Director Paul J. Brody For Against Management 1D Elect Director Milan Galik For Against Management 1E Elect Director Lawrence E. Harris For For Management 1F Elect Director Hans R. Stoll For For Management 1G Elect Director Ivers W. Riley For For Management 1H Elect Director Richard Gates For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Burdett For For Management 1.2 Elect Director Minder Cheng For For Management 1.3 Elect Director Christopher V. Dodds For For Management 1.4 Elect Director Robert C. Gasser For For Management 1.5 Elect Director Timothy L. Jones For For Management 1.6 Elect Director Kevin J. P. O'Hara For For Management 1.7 Elect Director Maureen O'Hara For For Management 1.8 Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas S. Glanville For For Management 1.2 Elect Director Sharon L. Nelson For For Management 1.3 Elect Director Lynda L. Ziegler For For Management 1.4 Elect Director Philip C. Mezey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Timothy K. Armour For For Management 1b Elect Director G. Andrew Cox For For Management 1c Elect Director J. Richard Fredericks For For Management 1d Elect Director Deborah R. Gatzek For For Management 1e Elect Director Seiji Inagaki For For Management 1f Elect Director Lawrence E. Kochard For For Management 1g Elect Director Richard M. Weil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For Withhold Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lloyd W. Newton For For Management 1.4 Elect Director Vincent Pagano, Jr. For For Management 1.5 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LANDSTAR SYSTEM, INC. Ticker: LSTR Security ID: 515098101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Homaira Akbari For For Management 1.2 Elect Director Diana M. Murphy For For Management 1.3 Elect Director Larry J. Thoele For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director For Against Management Restricted Stock Plan LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: MAY 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Angelica For For Management 1.2 Elect Director Barry W. Huff For For Management 1.3 Elect Director John E. Koerner, III For For Management 1.4 Elect Director Cheryl Gordon Krongard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Donald W. Grimm For For Management 1.4 Elect Director Craig J. Mundie For For Management 1.5 Elect Director Ora H. Pescovitz For For Management 1.6 Elect Director Per A. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Hanks For For Management 1.2 Elect Director Kathryn Jo Lincoln For For Management 1.3 Elect Director William E. MacDonald, For For Management III 1.4 Elect Director George H. Walls, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles A. Haggerty For For Management 1b Elect Director Richard S. Hill For For Management 1c Elect Director John H.F. Miner For For Management 1d Elect Director Arun Netravali For For Management 1e Elect Director Charles C. Pope For For Management 1f Elect Director Gregorio Reyes For For Management 1g Elect Director Michael G. Strachan For For Management 1h Elect Director Abhijit Y. Talwalkar For For Management 1i Elect Director Susan M. Whitney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For For Management 1.2 Elect Director Waldemar A. Carlo For For Management 1.3 Elect Director Michael B. Fernandez For For Management 1.4 Elect Director Roger K. Freeman For For Management 1.5 Elect Director Paul G. Gabos For For Management 1.6 Elect Director Pascal J. Goldschmidt For For Management 1.7 Elect Director Manuel Kadre For For Management 1.8 Elect Director Roger J. Medel For For Management 1.9 Elect Director Donna E. Shalala For For Management 1.10 Elect Director Enrique J. Sosa For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For For Management 1.3 Elect Director Gregory K. Hinckley For For Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Kevin C. McDonough For For Management 1.6 Elect Director Patrick B. McManus For For Management 1.7 Elect Director Walden C. Rhines For For Management 1.8 Elect Director David S. Schechter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Require a Majority Vote for the None For Shareholder Election of Directors 4 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METHANEX CORPORATION Ticker: MX Security ID: 59151K108 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Aitken For For Management 1.2 Elect Director Howard Balloch For For Management 1.3 Elect Director Phillip Cook For For Management 1.4 Elect Director John Floren For For Management 1.5 Elect Director Thomas Hamilton For For Management 1.6 Elect Director Robert Kostelnik For For Management 1.7 Elect Director Douglas Mahaffy For For Management 1.8 Elect Director A. Terence Poole For For Management 1.9 Elect Director John Reid For For Management 1.10 Elect Director Janice Rennie For For Management 1.11 Elect Director Monica Sloan For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: 591708102 Meeting Date: APR 24, 2013 Meeting Type: Proxy Contest Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Yellow Card) None 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Reverse Stock Split For For Management 3 Declassify the Board of Directors For For Management 4 Amend Certificate of Incorporation For For Management giving Deutsche Telekom the Right to Director Designations 5 Provide Directors May Be Removed with For For Management or without Cause 6 Amend Certificate of Incorporation For For Management Granting Deutsche Telekom the same Approval Rights as set forth in the Stockholder's Agreement 7 Provide Right to Call Special Meeting For For Management 8 Provide Right to Act by Written Consent For For Management 9 Provide that the Combined Company's For For Management Bylaws may be Amended upon the Affirmative Vote of the Holders of Shares having a Majority of the Combined Company's Voting Power 10 Adopt the Jurisdiction of For For Management Incorporation as the Exclusive Forum for Certain Disputes 11 Advisory Vote on Golden Parachutes For Against Management 12 Adjourn Meeting For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1 Issue Shares in Connection with Against Did Not Vote Management Acquisition 2 Approve Reverse Stock Split Against Did Not Vote Management 3 Declassify the Board of Directors Against Did Not Vote Management 4 Amend Certificate of Incorporation Against Did Not Vote Management giving Deutsche Telekom the Right to Director Designations 5 Provide Directors May Be Removed with Against Did Not Vote Management or without Cause 6 Amend Certificate of Incorporation Against Did Not Vote Management Granting Deutsche Telekom the same Approval Rights as set forth in the Stockholder's Agreement 7 Provide Right to Call Special Meeting Against Did Not Vote Management 8 Provide Right to Act by Written Consent Against Did Not Vote Management 9 Provide that the Combined Company's Against Did Not Vote Management Bylaws may be Amended upon the Affirmative Vote of the Holders of Shares having a Majority of the Combined Company's Voting Power 10 Adopt the Jurisdiction of Against Did Not Vote Management Incorporation as the Exclusive Forum for Certain Disputes 11 Advisory Vote on Golden Parachutes Against Did Not Vote Management 12 Adjourn Meeting Against Did Not Vote Management MICHAEL KORS HOLDINGS LTD. Ticker: KORS Security ID: G60754101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect M. William Benedetto as Director For For Management 2b Elect Stephen F. Reitman as a Director For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MINE SAFETY APPLIANCES COMPANY Ticker: MSA Security ID: 602720104 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bruggeworth For For Management 1.2 Elect Director Alvaro Garcia-Tunon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: OCT 26, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Fred L. Krehbiel For For Management 1.3 Elect Director David L. Landsittel For For Management 1.4 Elect Director Joe W. Laymon For For Management 1.5 Elect Director James S. Metcalf For For Management 2 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Darrell Duffie For For Management 1.3 Elect Director Raymond W. McDaniel, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MSCI INC. Ticker: MSCI Security ID: 55354G100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin F. duPont For For Management 1.2 Elect Director Henry A. Fernandez For For Management 1.3 Elect Director Alice W. Handy For For Management 1.4 Elect Director Catherine R. Kinney For For Management 1.5 Elect Director Linda H. Riefler For For Management 1.6 Elect Director George W. Siguler For For Management 1.7 Elect Director Patrick Tierney For For Management 1.8 Elect Director Rodolphe M. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. C. Chang For For Management 1b Elect Director Lisa A. Hook For For Management 1c Elect Director Hellene S. Runtagh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott S. Cowen For For Management 1b Elect Director Cynthia A. Montgomery For For Management 1c Elect Director Jose Ignacio For For Management Perez-lizaur 1d Elect Director Michael B. Polk For For Management 1e Elect Director Michael A. Todman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder NORTHWEST NATURAL GAS COMPANY Ticker: NWN Security ID: 667655104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tod R. Hamachek For For Management 1.2 Elect Director Jane L. Peverett For For Management 1.3 Elect Director Kenneth Thrasher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management NV ENERGY, INC. Ticker: NVE Security ID: 67073Y106 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph B. Anderson, Jr. For For Management 1b Elect Director Glenn C. Christenson For For Management 1c Elect Director Susan F. Clark For For Management 1d Elect Director Stephen E. Frank For For Management 1e Elect Director Brian J. Kennedy For For Management 1f Elect Director Maureen T. Mullarkey For For Management 1g Elect Director John F. O'Reilly For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director Donald D. Snyder For For Management 1j Elect Director Michael W. Yackira For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tench Coxe For For Management 1b Elect Director James C. Gaither For For Management 1c Elect Director Jen-Hsun Huang For For Management 1d Elect Director Mark L. Perry For For Management 1e Elect Director A. Brooke Seawell For For Management 1f Elect Director Mark A. Stevens For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Michael W. Grebe For For Management 1.3 Elect Director Peter B. Hamilton For For Management 1.4 Elect Director Kathleen J. Hempel For For Management 1.5 Elect Director Leslie F. Kenne For For Management 1.6 Elect Director J. Peter Mosling, Jr. For For Management 1.7 Elect Director Stephen D. Newlin For For Management 1.8 Elect Director Craig P. Omtvedt For For Management 1.9 Elect Director Duncan J. Palmer For For Management 1.10 Elect Director John S. Shiely For For Management 1.11 Elect Director Richard G. Sim For For Management 1.12 Elect Director Charles L. Szews For For Management 1.13 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Retention Ratio for Executives Against For Shareholder OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PACWEST BANCORP Ticker: PACW Security ID: 695263103 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: JAN 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management PACWEST BANCORP Ticker: PACW Security ID: 695263103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark N. Baker For For Management 1.2 Elect Director Craig A. Carlson For For Management 1.3 Elect Director Stephen M. Dunn For For Management 1.4 Elect Director John M. Eggemeyer For For Management 1.5 Elect Director Barry C. Fitzpatrick For For Management 1.6 Elect Director George E. Langley For For Management 1.7 Elect Director Susan E. Lester For For Management 1.8 Elect Director Timothy B. Matz For For Management 1.9 Elect Director Arnold W. Messer For For Management 1.10 Elect Director Daniel B. Platt For For Management 1.11 Elect Director John W. Rose For For Management 1.12 Elect Director Robert A. Stine For For Management 1.13 Elect Director Matthew P. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Adjourn Meeting For For Management 5 Other Business For Against Management PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Norborne P. Cole, Jr. For For Management 1b Elect Director Christopher L. Coleman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PILGRIM'S PRIDE CORPORATION Ticker: PPC Security ID: 72147K108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley Mendonca Batista For Withhold Management 1.2 Elect Director Joesley Mendonca Batista For Withhold Management 1.3 Elect Director Don Jackson For Withhold Management 1.4 Elect Director William W. Lovette For Withhold Management 1.5 Elect Director Marcus Vinicius Pratini For For Management de Moraes 1.6 Elect Director Wallim Cruz De For For Management Vasconcellos Junior 2.1 Elect Director Michael L. Cooper For For Management 2.2 Elect Director Charles Macaluso For For Management 2.3 Elect Director David E. Bell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian C. Cornell For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Fain For For Management 1.2 Elect Director David N. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder PULTEGROUP, INC. Ticker: PHM Security ID: 745867101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Bryce Blair For For Management 1.3 Elect Director Richard J. Dugas, Jr. For For Management 1.4 Elect Director Thomas Folliard For For Management 1.5 Elect Director Cheryl W. Grise For For Management 1.6 Elect Director Andre J. Hawaux For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director Patrick J. O'Leary For For Management 1.9 Elect Director James J. Postl For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Amend NOL Rights Plan (NOL Pill) For For Management 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Performance-Based and/or Time-Based Against For Shareholder Equity Awards QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Baldwin For For Management 1.2 Elect Director Gary M. Pfeiffer For For Management 1.3 Elect Director Stephen H. Rusckowski For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Eliminate Class of Preferred Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Reduce Supermajority Vote Requirement None For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Quinlan, III For For Management 1.2 Elect Director Stephen M. Wolf For For Management 1.3 Elect Director Susan M. Cameron For For Management 1.4 Elect Director Lee A. Chaden For For Management 1.5 Elect Director Richard L. Crandall For For Management 1.6 Elect Director Judith H. Hamilton For For Management 1.7 Elect Director Richard K. Palmer For For Management 1.8 Elect Director John C. Pope For For Management 1.9 Elect Director Michael T. Riordan For For Management 1.10 Elect Director Oliver R. Sockwell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director David H. Keyte For For Management 1.3 Elect Director Amy E. Miles For For Management 1.4 Elect Director Lee M. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Bundled Compensation Plans For For Management 4 Ratify Auditors For For Management REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George W. Bryan For For Management 1b Elect Director Carolyn H. Byrd For For Management 1c Elect Director David J. Cooper, Sr. For For Management 1d Elect Director Don DeFosset For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O.B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Charles D. McCrary For For Management 1i Elect Director James R. Malone For For Management 1j Elect Director Ruth Ann Marshall For For Management 1k Elect Director Susan W. Matlock For For Management 1l Elect Director John E. Maupin, Jr. For For Management 1m Elect Director John R. Roberts For For Management 1n Elect Director Lee J. Styslinger, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Report on Political Contributions Against Against Shareholder RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah J. Anderson For For Management 1.2 Elect Director John G. Figueroa For For Management 1.3 Elect Director Thomas W. Gimbel For For Management 1.4 Elect Director David H. Hannah For For Management 1.5 Elect Director Douglas M. Hayes For For Management 1.6 Elect Director Mark V. Kaminski For For Management 1.7 Elect Director Gregg J. Mollins For For Management 1.8 Elect Director Andrew G. Sharkey, III For For Management 1.9 Elect Director Leslie A. Waite For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Ratify Auditors For For Management RPC, INC. Ticker: RES Security ID: 749660106 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Lane, Jr. For Withhold Management 1.2 Elect Director Linda H. Graham For Withhold Management 1.3 Elect Director Bill J. Dismuke For For Management 1.4 Elect Director Gary W. Rollins For Withhold Management 2 Ratify Auditors For For Management SCHOLASTIC CORPORATION Ticker: SCHL Security ID: 807066105 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Barge For For Management 1.2 Elect Director Marianne Caponnetto For For Management 1.3 Elect Director John G. McDonald For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SELECT MEDICAL HOLDINGS CORPORATION Ticker: SEM Security ID: 81619Q105 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell L. Carson For For Management 1.2 Elect Director James S. Ely III For For Management 1.3 Elect Director William H. Frist For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management SIX FLAGS ENTERTAINMENT CORPORATION Ticker: SIX Security ID: 83001A102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Baker For For Management 1.2 Elect Director Kurt M. Cellar For For Management 1.3 Elect Director Charles A. Koppelman For For Management 1.4 Elect Director Jon L. Luther For For Management 1.5 Elect Director Usman Nabi For For Management 1.6 Elect Director Stephen D. Owens For For Management 1.7 Elect Director James Reid-Anderson For For Management 1.8 Elect Director Richard W. Roedel For For Management 2 Ratify Auditors For For Management SPECTRUM BRANDS HOLDINGS, INC. Ticker: SPB Security ID: 84763R101 Meeting Date: MAR 01, 2013 Meeting Type: Annual Record Date: JAN 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Norman S. Matthews For For Management 2 Amend Articles the Company's Restated For Against Management Certificate of Incorporation to Dissolve the Special Nominating Committee of the Board of Directors 3 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STARZ Ticker: STRZA Security ID: 85571Q102 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Maffei For For Management 1.2 Elect Director Irving L. Azoff For For Management 1.3 Elect Director Susan M. Lyne For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Amend Charter to Recapitalize the For For Management Company by Deleting Provisions Relating to the Company's Capital and Starz Tracking Stock Groups 5 Authorize a New Class of Common Stock For For Management 6 Reclassify Each Share of Each Series For For Management of the Company's Existing Liberty Capital Common Stock Into One Share of the Corresponding Series of the Company's Common Stock 7 Amend Charter to Make Certain For For Management Conforming Changes that Will be Necessary as a Result of the Charter Proposals 8 Ratify Auditors For For Management SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach SUNSTONE HOTEL INVESTORS, INC. Ticker: SHO Security ID: 867892101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew Batinovich For For Management 1.2 Elect Director Z. Jamie Behar For For Management 1.3 Elect Director Kenneth E. Cruse For For Management 1.4 Elect Director Thomas A. Lewis, Jr. For For Management 1.5 Elect Director Keith M. Locker For For Management 1.6 Elect Director Douglas M. Pasquale For For Management 1.7 Elect Director Keith P. Russell For For Management 1.8 Elect Director Lewis N. Wolff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Opt Out of Maryland's Unsolicited Against For Shareholder Takeover Act SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SWIFT TRANSPORTATION COMPANY Ticker: SWFT Security ID: 87074U101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Post For For Management 1.2 Elect Director Jerry Moyes For For Management 1.3 Elect Director Richard H. Dozer For For Management 1.4 Elect Director David Vander Ploeg For For Management 1.5 Elect Director Glenn Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Chi-Foon Chan For For Management 1.3 Elect Director Alfred Castino For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. 'Max' For For Management Nikias 1.7 Elect Director John G. Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management T-MOBILE US, INC. Ticker: TMUS Security ID: 872590104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Michael Barnes For For Management 1.2 Elect Director Srikant Datar For For Management 1.3 Elect Director Lawrence H. Guffey For Withhold Management 1.4 Elect Director Timotheus Hottges For Withhold Management 1.5 Elect Director Raphael Kubler For Withhold Management 1.6 Elect Director Thorsten Langheim For Withhold Management 1.7 Elect Director John J. Legere For Withhold Management 1.8 Elect Director Rene Obermann For Withhold Management 1.9 Elect Director James N. Perry, Jr. For For Management 1.10 Elect Director Teresa A. Taylor For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management TCF FINANCIAL CORPORATION Ticker: TCB Security ID: 872275102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond L. Barton For For Management 1.2 Elect Director Peter Bell For For Management 1.3 Elect Director William F. Bieber For For Management 1.4 Elect Director Theodore J. Bigos For For Management 1.5 Elect Director William A. Cooper For For Management 1.6 Elect Director Thomas A. Cusick For For Management 1.7 Elect Director Craig R. Dahl For For Management 1.8 Elect Director Karen L. Grandstrand For For Management 1.9 Elect Director Thomas F. Jasper For For Management 1.10 Elect Director George G. Johnson For For Management 1.11 Elect Director Vance K. Opperman For For Management 1.12 Elect Director James M. Ramstad For For Management 1.13 Elect Director Gerald A. Schwalbach For For Management 1.14 Elect Director Barry N. Winslow For For Management 1.15 Elect Director Richard A. Zona For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Ramil For For Management 1.2 Elect Director Tom L. Rankin For For Management 1.3 Elect Director William D. Rockford For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity TENNECO INC. Ticker: TEN Security ID: 880349105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas C. Freyman For For Management 1.2 Elect Director Dennis J. Letham For For Management 1.3 Elect Director Hari N. Nair For For Management 1.4 Elect Director Roger B. Porter For For Management 1.5 Elect Director David B. Price, Jr. For For Management 1.6 Elect Director Gregg M. Sherrill For For Management 1.7 Elect Director Paul T. Stecko For For Management 1.8 Elect Director Jane L. Warner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TETRA TECH, INC. Ticker: TTEK Security ID: 88162G103 Meeting Date: FEB 26, 2013 Meeting Type: Annual Record Date: JAN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan L. Batrack For For Management 1.2 Elect Director Hugh M. Grant For For Management 1.3 Elect Director Patrick C. Haden For For Management 1.4 Elect Director J. Christopher Lewis For For Management 1.5 Elect Director Albert E. Smith For For Management 1.6 Elect Director J. Kenneth Thompson For For Management 1.7 Elect Director Richard H. Truly For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE AES CORPORATION Ticker: AES Security ID: 00130H105 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andres R. Gluski For For Management 1.2 Elect Director Zhang Guo Bao For Against Management 1.3 Elect Director Kristina M. Johnson For For Management 1.4 Elect Director Tarun Khanna For For Management 1.5 Elect Director John A. Koskinen For For Management 1.6 Elect Director Philip Lader For For Management 1.7 Elect Director Sandra O. Moose For For Management 1.8 Elect Director John B. Morse, Jr. For For Management 1.9 Elect Director Moises Naim For For Management 1.10 Elect Director Charles O. Rossotti For For Management 1.11 Elect Director Sven Sandstrom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For Withhold Management 1.5 Elect Director Robert E. Campbell For Withhold Management 1.6 Elect Director Bill L. Fairfield For Withhold Management 1.7 Elect Director Bruce L. Hoberman For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director Michael E. Huss For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Amend Restricted Stock Plan For Against Management 5 Amend Restricted Stock Plan For Against Management THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven D. Black For For Management 1b Elect Director Borje E. Ekholm For For Management 1c Elect Director Robert Greifeld For For Management 1d Elect Director Glenn H. Hutchins For For Management 1e Elect Director Essa Kazim For For Management 1f Elect Director John D. Markese For For Management 1g Elect Director Ellyn A. McColgan For For Management 1h Elect Director Thomas F. O'Neill For For Management 1i Elect Director James S. Riepe For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Approve Amendment and Restatement of For For Management NASDAQ OMX's Restated Certificate of Incorporation to Make Other Non-Substantive Changes THOR INDUSTRIES, INC. Ticker: THO Security ID: 885160101 Meeting Date: DEC 11, 2012 Meeting Type: Annual Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew E. Graves For For Management 1.2 Elect Director Alan Siegel For For Management 1.3 Elect Director Geoffrey A. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THORATEC CORPORATION Ticker: THOR Security ID: 885175307 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil F. Dimick For For Management 1.2 Elect Director Gerhard F. Burbach For For Management 1.3 Elect Director J. Daniel Cole For For Management 1.4 Elect Director Steven H. Collis For For Management 1.5 Elect Director D. Keith Grossman For For Management 1.6 Elect Director William A. Hawkins, III For For Management 1.7 Elect Director Paul A. LaViolette For For Management 1.8 Elect Director Daniel M. Mulvena For For Management 1.9 Elect Director Todd C. Schermerhorn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TIVO INC. Ticker: TIVO Security ID: 888706108 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Aquino For For Management 1.2 Elect Director Thomas Wolzien For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Blanchard For For Management 1.2 Elect Director Richard Y. Bradley For For Management 1.3 Elect Director Kriss Cloninger III For For Management 1.4 Elect Director Walter W. Driver, Jr. For For Management 1.5 Elect Director Gardiner W. Garrard, Jr. For For Management 1.6 Elect Director Sidney E. Harris For For Management 1.7 Elect Director Mason H. Lampton For For Management 1.8 Elect Director H. Lynn Page For For Management 1.9 Elect Director Philip W. Tomlinson For For Management 1.10 Elect Director John T. Turner For For Management 1.11 Elect Director Richard W. Ussery For For Management 1.12 Elect Director M. Troy Woods For For Management 1.13 Elect Director James D. Yancey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ULTRA PETROLEUM CORP. Ticker: UPL Security ID: 903914109 Meeting Date: MAY 21, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Watford For For Management 1.2 Elect Director W. Charles Helton For For Management 1.3 Elect Director Stephen J. McDaniel For For Management 1.4 Elect Director Roger A. Brown For For Management 1.5 Elect Director Michael J. Keeffe For For Management 2 Ratify Ernst & Young, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED STATES STEEL CORPORATION Ticker: X Security ID: 912909108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan O. Dinges For For Management 1.2 Elect Director John G. Drosdick For For Management 1.3 Elect Director John J. Engel For For Management 1.4 Elect Director Charles R. Lee For For Management 1.5 Elect Director Thomas W. LaSorda For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Causey For For Management 1.2 Elect Director Richard Giltner For For Management 1.3 Elect Director R. Paul Gray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VALIDUS HOLDINGS, LTD. Ticker: VR Security ID: G9319H102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward J. Noonan For Withhold Management 1.2 Elect Director Mahmoud Abdallah For For Management 1.3 Elect Director Jeffrey W. Greenberg For Withhold Management 1.4 Elect Director John J. Hendrickson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers Hamilton For For Management Bermuda as Independent Auditors VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VONAGE HOLDINGS CORP. Ticker: VG Security ID: 92886T201 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Krupka For Withhold Management 1.2 Elect Director David C. Nagel For For Management 1.3 Elect Director Margaret M. Smyth For For Management 2 Ratify Recent Election of one Class For For Management III Director 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend NOL Rights Plan (NOL Pill) For For Management WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry J. Herrmann For For Management 1.2 Elect Director James M. Raines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WARNER CHILCOTT PUBLIC LIMITED COMPANY Ticker: WCRX Security ID: G94368100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Connaughton For For Management 1b Elect Director Tamar D. Howson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WESCO INTERNATIONAL, INC. Ticker: WCC Security ID: 95082P105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra Beach Lin For For Management 1.2 Elect Director Robert J. Tarr, Jr. For For Management 1.3 Elect Director Stephen A. Van Oss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors Against For Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management XL GROUP PLC Ticker: XL Security ID: G98290102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joseph Mauriello as Director For For Management 2 Elect Eugene M. McQuade as Director For For Management 3 Elect Clayton S. Rose as Director For For Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation Global Gold AGNICO-EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: APR 26, 2013 Meeting Type: Annual/Special Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Director Leanne M. Baker For For Management 1.02 Elect Director Douglas R. Beaumont For For Management 1.03 Elect Director Sean Boyd For For Management 1.04 Elect Director Martine A. Celej For For Management 1.05 Elect Director Clifford J. Davis For For Management 1.06 Elect Director Robert J. Gemmell For For Management 1.07 Elect Director Bernard Kraft For For Management 1.08 Elect Director Mel Leiderman For For Management 1.09 Elect Director James D. Nasso For For Management 1.10 Elect Director Sean Riley For For Management 1.11 Elect Director J. Merfyn Roberts For For Management 1.12 Elect Director Howard R. Stockford For For Management 1.13 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Change Company Name to Agnico Eagle For For Management Mines Limited/Mines Agnico Eagle Limitee 5 Approve Advance Notice Policy For For Management 6 Advisory Vote on Executive For For Management Compensation Approach ALAMOS GOLD INC. Ticker: AGI Security ID: 011527108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director Mark Wayne For For Management 2.2 Elect Director John A. McCluskey For For Management 2.3 Elect Director Kenneth Stowe For For Management 2.4 Elect Director David Gower For For Management 2.5 Elect Director Paul J. Murphy For For Management 2.6 Elect Director Anthony Garson For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ALLIED NEVADA GOLD CORP. Ticker: ANV Security ID: 019344100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Buchan For For Management 1b Elect Director John W. Ivany For For Management 1c Elect Director Cameron A. Mingay For For Management 1d Elect Director Terry M. Palmer For For Management 1e Elect Director Carl A. Pescio For For Management 1f Elect Director A. Murray Sinclair For For Management 1g Elect Director Robert G. Wardell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Long Term Incentive Plan 2005 For For Management 2 Amend Bonus Share Plan 2005 For For Management 1 Adopt New Memorandum of Incorporation None None Management 3 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Long Term Incentive Plan 2005 For For Management 2 Amend Bonus Share Plan 2005 For For Management 3 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: MAR 27, 2013 Meeting Type: Special Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt New Memorandum of Incorporation For For Management 1 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAR 27, 2013 Meeting Type: Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt New Memorandum of Incorporation For For Management 1 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 2 Elect Michael Kirkwood as Director For For Management 3 Elect Tony O'Neill as Director For For Management 4 Re-elect Srinivasan Venkatakrishnan For For Management (Venkat) as Director 5 Re-elect Wiseman Nkuhlu as Member of For For Management the Audit and Corporate Governance Committee 6 Elect Michael Kirkwood as Member of For For Management the Audit and Corporate Governance Committee 7 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Corporate Governance Committee 8 Re-elect Nozipho January-Bardill as For For Management Member of the Audit and Corporate Governance Committee 9 Place Authorised but Unissued Shares For For Management under Control of Directors 10 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 11 Approve Remuneration Policy For For Management 12 Approve Increase in Non-executive For For Management Directors Fees 13 Approve Increase in Non-executive For For Management Directors' Fees for Board Committees and Statutory Committee Meetings 14 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 15 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 2 Elect Michael Kirkwood as Director For For Management 3 Elect Tony O'Neill as Director For For Management 4 Re-elect Srinivasan Venkatakrishnan For For Management (Venkat) as Director 5 Re-elect Wiseman Nkuhlu as Member of For For Management the Audit and Corporate Governance Committee 6 Elect Michael Kirkwood as Member of For For Management the Audit and Corporate Governance Committee 7 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Corporate Governance Committee 8 Re-elect Nozipho January-Bardill as For For Management Member of the Audit and Corporate Governance Committee 9 Place Authorised but Unissued Shares For For Management under Control of Directors 10 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 11 Approve Remuneration Policy For For Management 12 Approve Increase in Non-executive For For Management Directors Fees 13 Approve Increase in Non-executive For For Management Directors' Fees for Board Committees and Statutory Committee Meetings 14 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 15 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation ATAC RESOURCES LTD. Ticker: ATC Security ID: 046491106 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director Robert C. Carne For Withhold Management 2.2 Elect Director Bruce J. Kenway For For Management 2.3 Elect Director Glenn R. Yeadon For Withhold Management 2.4 Elect Director Helmut H. Wober For For Management 2.5 Elect Director Douglas O. Goss For Withhold Management 2.6 Elect Director Bruce A. Youngman For For Management 3 Approve Davidson & Company LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Re-approve Stock Option Plan For For Management 5 Authorize Proxyholder to Vote on Any For Against Management Amendment to Previous Resolutions AURICO GOLD INC. Ticker: AUQ Security ID: 05155C105 Meeting Date: MAY 13, 2013 Meeting Type: Annual/Special Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colin K. Benner For For Management 1.2 Elect Director Luis M. Chavez For For Management 1.3 Elect Director Richard M. Colterjohn For For Management 1.4 Elect Director Mark J. Daniel For For Management 1.5 Elect Director Patrick D. Downey For For Management 1.6 Elect Director Alan R. Edwards For For Management 1.7 Elect Director Scott G. Perry For For Management 1.8 Elect Director Ronald E. Smith For For Management 1.9 Elect Director Joseph G. Spiteri For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management 4 Approve Omnibus Long-Term Incetive Plan For Against Management 5 Advisory Vote on Executive For For Management Compensation Approach B2GOLD CORP. Ticker: BTO Security ID: 11777Q209 Meeting Date: DEC 20, 2012 Meeting Type: Special Record Date: NOV 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition of CGA Mining Limited B2GOLD CORP. Ticker: BTO Security ID: 11777Q209 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2.1 Elect Director Clive Johnson For For Management 2.2 Elect Director Robert Cross For For Management 2.3 Elect Director Robert Gayton For For Management 2.4 Elect Director Barry Rayment For For Management 2.5 Elect Director Jerry Korpan For For Management 2.6 Elect Director John Ivany For For Management 2.7 Elect Director Bongani Mtshisi For For Management 2.8 Elect Director Michael Carrick For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration BARRICK GOLD CORPORATION Ticker: ABX Security ID: 067901108 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Beck For For Management 1.2 Elect Director William D. Birchall For For Management 1.3 Elect Director Donald J. Carty For For Management 1.4 Elect Director Gustavo Cisneros For For Management 1.5 Elect Director Robert M. Franklin For For Management 1.6 Elect Director J. Brett Harvey For For Management 1.7 Elect Director Dambisa Moyo For For Management 1.8 Elect Director Brian Mulroney For For Management 1.9 Elect Director Anthony Munk For For Management 1.10 Elect Director Peter Munk For For Management 1.11 Elect Director Steven J. Shapiro For For Management 1.12 Elect Director Jamie C. Sokalsky For For Management 1.13 Elect Director John L. Thornton For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For Against Management Compensation Approach BELO SUN MINING CORP Ticker: BSX Security ID: 080558109 Meeting Date: MAY 22, 2013 Meeting Type: Annual/Special Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stan Bharti For For Management 1.2 Elect Director Helio Diniz For For Management 1.3 Elect Director Mark Eaton For For Management 1.4 Elect Director Clay Livingston Hoes For For Management 1.5 Elect Director C. Jay Hodgson For For Management 1.6 Elect Director Rui Botica Santos For For Management 1.7 Elect Director Catherine Stretch For For Management 1.8 Elect Director Peter Tagliamonte For Withhold Management 2 Approve Collins Barrow LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Approve Advance Notice Policy For For Management CENTERRA GOLD INC. Ticker: CG Security ID: 152006102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian Atkinson For For Management 1.2 Elect Director Richard W. Connor For For Management 1.3 Elect Director Raphael A. Girard For For Management 1.4 Elect Director Karybek U. Ibraev For For Management 1.5 Elect Director Stephen A. Lang For Withhold Management 1.6 Elect Director John W. Lill For For Management 1.7 Elect Director Amangeldy M. Muraliev For Withhold Management 1.8 Elect Director Sheryl K. Pressler For For Management 1.9 Elect Director Terry V. Rogers For For Management 1.10 Elect Director Bruce V. Walter For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CGA MINING LTD. Ticker: CGX Security ID: Q22628103 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Justine Magee as Director For For Management 2 Elect Robert Scott as Director For For Management 3 Elect Phil Lockyer as Director For For Management 4 Approve CGA Loan Funded Share Plan For For Management 5 Approve the Adoption of the For For Management Remuneration Report CGA MINING LTD. Ticker: CGX Security ID: Q22628103 Meeting Date: DEC 24, 2012 Meeting Type: Court Record Date: DEC 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Scheme of Arrangement For For Management Between CGA Mining Limited and Its Shareholders COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BUENAVC1 Security ID: 204448104 Meeting Date: MAR 26, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Elect External Auditors for Fiscal For For Management Year 2013 5 Approve Merger by Absorption of For For Management Compania de Exploraciones, Desarrollo e Inversiones Mineras SAC by Company 6 Approve Merger by Absorption of For For Management Inversiones Colquijirca SA by Company COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BUENAVC1 Security ID: 204448104 Meeting Date: JUN 07, 2013 Meeting Type: Special Record Date: MAY 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financing Operations For For Management Including, Issuance of Bonds and Obtainment of Loans and credit Facilities; Authorize Board to Approve all Agreements Related to Financing Operations CONTINENTAL GOLD LIMITED Ticker: CNL Security ID: G23850103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Allen For Against Management 1.2 Elect Director Ari B. Sussman For For Management 1.3 Elect Director Gary P. Barket For For Management 1.4 Elect Director Jaime I. Gutierrez For For Management 1.5 Elect Director Paul J. Murphy For For Management 1.6 Elect Director Leon Teicher For For Management 1.7 Elect Director Kenneth G. Thomas For For Management 1.8 Elect Director Timothy A. Warman For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Advance Notice Policy For For Management DETOUR GOLD CORPORATION Ticker: DGC Security ID: 250669108 Meeting Date: MAY 09, 2013 Meeting Type: Annual/Special Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter E. Crossgrove For For Management 1.2 Elect Director Louis Dionne For For Management 1.3 Elect Director Robert E. Doyle For For Management 1.4 Elect Director Andre Falzon For For Management 1.5 Elect Director Ingrid J. Hibbard For For Management 1.6 Elect Director J. Michael Kenyon For For Management 1.7 Elect Director Alex G. Morrison For For Management 1.8 Elect Director Gerald S. Panneton For For Management 1.9 Elect Director Jonathan Rubenstein For For Management 1.10 Elect Director Graham Wozniak For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Amend By-Laws For For Management 4 Approve Increase in Maximum Number of For For Management Directors from Ten to Sixteen 5 Re-approve Stock Option Plan For Against Management DUNDEE PRECIOUS METALS INC. Ticker: DPM Security ID: 265269209 Meeting Date: MAY 09, 2013 Meeting Type: Annual/Special Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Derek H.L. Buntain For For Management 1.2 Elect Director R. Peter Gillin For For Management 1.3 Elect Director Jonathan Goodman For For Management 1.4 Elect Director Richard Howes For For Management 1.5 Elect Director Murray John For For Management 1.6 Elect Director Jeremy Kinsman For For Management 1.7 Elect Director Garth A.C. MacRae For For Management 1.8 Elect Director Peter Nixon For For Management 1.9 Elect Director Ronald Singer For For Management 1.10 Elect Director Eira Thomas For For Management 1.11 Elect Director Anthony P. Walsh For For Management 1.12 Elect Director William G. Wilson For For Management 1.13 Elect Director Donald Young For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Repricing of Warrants For For Management 4 Establish Range for Board Size For For Management ELDORADO GOLD CORPORATION Ticker: ELD Security ID: 284902103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director K. Ross Cory For For Management 1.2 Elect Director Robert R. Gilmore For For Management 1.3 Elect Director Geoffrey A. Handley For For Management 1.4 Elect Director Wayne D. Lenton For For Management 1.5 Elect Director Michael A. Price For For Management 1.6 Elect Director Steven P. Reid For For Management 1.7 Elect Director Jonathan A. Rubenstein For For Management 1.8 Elect Director Donald M. Shumka For For Management 1.9 Elect Director Paul N. Wright For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors FIRST MAJESTIC SILVER CORP. Ticker: FR Security ID: 32076V103 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Director Keith Neumeyer For For Management 2.2 Elect Director Ramon Davila For For Management 2.3 Elect Director Robert A. McCallum For For Management 2.4 Elect Director Douglas Penrose For For Management 2.5 Elect Director Tony Pezzotti For For Management 2.6 Elect Director David Shaw For For Management 2.7 Elect Director Robert Young For For Management 3 Ratify Deloitte LLP as Auditors For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Approve Advance Notice Policy For For Management FRANCO-NEVADA CORPORATION Ticker: FNV Security ID: 351858105 Meeting Date: MAY 08, 2013 Meeting Type: Annual/Special Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Lassonde For For Management 1.2 Elect Director David Harquail For For Management 1.3 Elect Director Derek W. Evans For For Management 1.4 Elect Director Graham Farquharson For For Management 1.5 Elect Director Louis Gignac For For Management 1.6 Elect Director Randall Oliphant For For Management 1.7 Elect Director David R. Peterson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach FRESNILLO PLC Ticker: FRES Security ID: G371E2108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Alberto Bailleres as Director For Against Management 5 Re-elect Lord Cairns as Director For For Management 6 Re-elect Javier Fernandez as Director For For Management 7 Re-elect Fernando Ruiz as Director For For Management 8 Re-elect Fernando Solana as Director For For Management 9 Re-elect Guy Wilson as Director For For Management 10 Re-elect Juan Bordes as Director For For Management 11 Re-elect Arturo Fernandez as Director For For Management 12 Re-elect Rafael MacGregor as Director For For Management 13 Re-elect Jaime Lomelin as Director For For Management 14 Re-elect Maria Asuncion Aramburuzabala For For Management as Director 15 Re-elect Alejandro Bailleres as For For Management Director 16 Reappoint Ernst & Young LLP as Auditors For For Management 17 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 18 Authorise Issue of Equity with For Against Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice GOLD FIELDS LTD Ticker: GFIOF Security ID: S31755101 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint KPMG Inc as Auditors of the For For Management Company 2 Re-elect David Murray as Director For For Management 3 Re-elect Donald Ncube as Director For For Management 4 Re-elect Rupert Pennant-Rea as Director For For Management 5 Re-elect Gayle Wilson as Director For For Management 6 Re-elect Gayle Wilson as Chairman of For For Management the Audit Committee 7 Re-elect Richard Menell as Member of For For Management the Audit Committee 8 Re-elect Donald Ncube as Member of the For For Management Audit Committee 9 Re-elect Rupert Pennant-Rea as Member For For Management of the Audit Committee 10 Place Authorised but Unissued Shares For For Management under Control of Directors 11 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 1 Approve Remuneration Policy For For Management 1 Approve Remuneration of Non-Executive For For Management Directors with Effect from 1 June 2013 2 Approve Financial Assistance to For For Management Related or Inter-related Company 3 Amend Memorandum of Incorporation Re: For For Management Clause 1.2.14 4 Amend Memorandum of Incorporation Re: For For Management Clause 1.2.16 5 Amend Memorandum of Incorporation Re: For For Management Clauses 5.6, 5.7 and 5.8 6 Amend Memorandum of Incorporation Re: For For Management Clause 7.5 7 Amend Memorandum of Incorporation Re: For For Management Clause 8 8 Amend Memorandum of Incorporation Re: For For Management Clause 11.1 9 Amend Memorandum of Incorporation Re: For For Management Clause 14.5 10 Amend Memorandum of Incorporation Re: For For Management Clause 18.28 11 Amend Memorandum of Incorporation Re: For For Management Clause 18.35 12 Amend Memorandum of Incorporation Re: For For Management Clause 20.9 13 Amend Memorandum of Incorporation Re: For For Management Clause 24 14 Amend Memorandum of Incorporation Re: For For Management Clause 32 15 Amend Memorandum of Incorporation Re: For For Management Schedule 1 16 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital GOLD RESOURCE CORPORATION Ticker: GORO Security ID: 38068T105 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. Reid For Withhold Management 1.2 Elect Director Jason D. Reid For Withhold Management 1.3 Elect Director Bill M. Conrad For Withhold Management 1.4 Elect Director Tor Falck For Withhold Management 1.5 Elect Director Gary C. Huber For For Management 1.6 Elect Director Robert C. Muffly For For Management 2 Ratify Auditors For For Management GOLDCORP INC. Ticker: G Security ID: 380956409 Meeting Date: MAY 02, 2013 Meeting Type: Annual/Special Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor a1 Elect Director John P. Bell For For Management a2 Elect Director Beverley A. Briscoe For For Management a3 Elect Director Peter J. Dey For For Management a4 Elect Director Douglas M. Holtby For For Management a5 Elect Director Charles A. Jeannes For For Management a6 Elect Director P. Randy Reifel For For Management a7 Elect Director A. Dan Rovig For For Management a8 Elect Director Ian W. Telfer For For Management a9 Elect Director Blanca Trevino For For Management a10 Elect Director Kenneth F. Williamson For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Amend Restricted Share Unit Plan For Against Management 4 Advisory Vote on Executive For For Management Compensation Approach GOLDEN STAR RESOURCES LTD. Ticker: GSC Security ID: 38119T104 Meeting Date: MAY 09, 2013 Meeting Type: Annual/Special Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy C. Baker For For Management 1.2 Elect Director Samuel T. Coetzer For For Management 1.3 Elect Director Robert E. Doyle For For Management 1.4 Elect Director Tony Alan Jensen For For Management 1.5 Elect Director Ian MacGregor For For Management 1.6 Elect Director Craig J. Nelsen For For Management 1.7 Elect Director Christopher M. T. For For Management Thompson 1.8 Elect Director William L. Yeates For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Shareholder Rights Plan For For Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration HARMONY GOLD MINING COMPANY LTD Ticker: HAR Security ID: S34320101 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Fikile De Buck as Director For For Management 2 Re-elect Simo Lushaba as Director For For Management 3 Re-elect Modise Motloba as Director For For Management 4 Re-elect Patrice Motsepe as Director For Against Management 5 Re-elect Fikile De Buck as Member of For For Management the Audit Committee 6 Re-elect Simo Lushaba as Member of the For For Management Audit Committee 7 Re-elect Modise Motloba as Member of For For Management the Audit Committee 8 Re-elect John Wetton as Member of the For For Management Audit Committee 9 Reappoint PricewaterhouseCoopers For For Management Incorporated as Auditors of the Company 10 Approve Remuneration Policy For For Management 11 Authorise Directors to Allot and Issue For For Management up to 21,578,212 Authorised but Unissued Ordinary Shares 12 Amend the Broad-Based Employee Share For For Management Ownership Plan (ESOP) 13 Approve Remuneration of Non-Executive For For Management Directors 14 Adopt New Memorandum of Incorporation For Against Management HECLA MINING COMPANY Ticker: HL Security ID: 422704106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ted Crumley For For Management 1.2 Elect Director Terry V. Rogers For For Management 1.3 Elect Director Charles B. Stanley For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management IAMGOLD CORPORATION Ticker: IMG Security ID: 450913108 Meeting Date: MAY 21, 2013 Meeting Type: Annual/Special Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Caldwell For For Management 1.2 Elect Director Donald K. Charter For For Management 1.3 Elect Director W. Robert Dengler For For Management 1.4 Elect Director Guy G. Dufresne For For Management 1.5 Elect Director Richard J. Hall For For Management 1.6 Elect Director Stephen J. J. Letwin For For Management 1.7 Elect Director Mahendra Naik For For Management 1.8 Elect Director William D. Pugliese For For Management 1.9 Elect Director John T. Shaw For For Management 1.10 Elect Director Timothy R. Snider For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach 4 Adopt By-Law Number Two For For Management IVANPLATS LTD Ticker: IVP Security ID: 46581Q201 Meeting Date: MAY 07, 2013 Meeting Type: Annual/Special Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eleven For For Management 2.1 Elect Director Robert M. Friedland For For Management 2.2 Elect Director Ian Cockerill For For Management 2.3 Elect Director Charles Russell For For Management 2.4 Elect Director Peter G. Meredith For Withhold Management 2.5 Elect Director Cyril Ramaphosa For Withhold Management 2.6 Elect Director Markus Faber For For Management 2.7 Elect Director William Lamarque For For Management 2.8 Elect Director William Hayden For For Management 2.9 Elect Director Oyvind Hushovd For For Management 2.10 Elect Director Guy de Selliers For For Management 2.11 Elect Director Rilwanu Lukman For Withhold Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Approve Advance Notice Policy For For Management KINROSS GOLD CORPORATION Ticker: K Security ID: 496902404 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John A. Brough as Director For For Management 1.2 Elect John K. Carrington as Director For For Management 1.3 Elect John M.H. Huxley as Director For For Management 1.4 Elect Kenneth C. Irving as Director For For Management 1.5 Elect John A. Keyes as Director For For Management 1.6 Elect John A. Macken as Director For For Management 1.7 Elect Catherine McLeod-Seltzer as For For Management Director 1.8 Elect John E. Oliver as Director For For Management 1.9 Elect Una M. Power as Director For For Management 1.10 Elect Terence C.W. Reid as Director For For Management 1.11 Elect J. Paul Rollinson as Director For For Management 1.12 Elect Ruth G. Woods as Director For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach KIRKLAND LAKE GOLD INC. Ticker: KGI Security ID: 49740P106 Meeting Date: OCT 24, 2012 Meeting Type: Annual/Special Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2.1 Elect Brian E. Bayley as Director For For Management 2.2 Elect D. Harry W. Dobson as Director For Withhold Management 2.3 Elect Trevor M. Gabriel as Director For For Management 2.4 Elect Brian A. Hinchcliffe as Director For Withhold Management 2.5 Elect Pamela J. Klessig as Director For For Management 2.6 Elect Mark S. Tessier as Director For Withhold Management 2.7 Elect John S. Thomson as Director For Withhold Management 2.8 Elect Dawn P. Whittaker as Director For For Management 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Re-approve Stock Option Plan For Against Management MIDAS GOLD CORP. Ticker: MAX Security ID: 59562B101 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2.1 Elect Director Stephen Quin For For Management 2.2 Elect Director Frederick Earnest For For Management 2.3 Elect Director Wayne Hubert For For Management 2.4 Elect Director Jerry Korpan For For Management 2.5 Elect Director Peter Nixon For For Management 2.6 Elect Director Michael Richings For For Management 2.7 Elect Director John Wakeford For For Management 2.8 Elect Director Donald Young For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Allow Electronic Distribution of For For Management Company Communications 5 Approve Advance Notice Policy For For Management 6 Other Business For Against Management NEVSUN RESOURCES LTD. Ticker: NSU Security ID: 64156L101 Meeting Date: SEP 05, 2012 Meeting Type: Special Record Date: AUG 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Plan For Against Management NEVSUN RESOURCES LTD. Ticker: NSU Security ID: 64156L101 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Five For For Management 2.1 Elect Director R. Stuart Angus For For Management 2.2 Elect Director Clifford T. Davis For For Management 2.3 Elect Director Robert J. Gayton For For Management 2.4 Elect Director Gary E. German For For Management 2.5 Elect Director Gerard E. Munera For For Management 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Approve Advance Notice Policy For For Management NEW GOLD INC. Ticker: NGD Security ID: 644535106 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2.1 Elect Director David Emerson For For Management 2.2 Elect Director James Estey For For Management 2.3 Elect Director Robert Gallagher For For Management 2.4 Elect Director Vahan Kololian For For Management 2.5 Elect Director Martyn Konig For For Management 2.6 Elect Director Pierre Lassonde For For Management 2.7 Elect Director Randall Oliphant For For Management 2.8 Elect Director Raymond Threlkeld For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration NEWCREST MINING LTD. Ticker: NCM Security ID: Q6651B114 Meeting Date: OCT 25, 2012 Meeting Type: Annual Record Date: OCT 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Gerard Michael Bond as a Director For For Management 2b Elect Vince Gauci as a Director For For Management 3 Approve the Adoption of the For For Management Remuneration Report NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director J. Kofi Bucknor For For Management 1.3 Elect Director Vincent A. Calarco For For Management 1.4 Elect Director Joseph A. Carrabba For For Management 1.5 Elect Director Noreen Doyle For For Management 1.6 Elect Director Gary J. Goldberg For For Management 1.7 Elect Director Veronica M. Hagen For For Management 1.8 Elect Director Jane Nelson For For Management 1.9 Elect Director Donald C. Roth For For Management 1.10 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management OSISKO MINING CORPORATION Ticker: OSK Security ID: 688278100 Meeting Date: MAY 09, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor H. Bradley For For Management 1.2 Elect Director John F. Burzynski For For Management 1.3 Elect Director Marcel Cote For For Management 1.4 Elect Director Michele Darling For For Management 1.5 Elect Director Joanne Ferstman For For Management 1.6 Elect Director Staph Leavenworth Bakali For For Management 1.7 Elect Director William A. MacKinnon For For Management 1.8 Elect Director Charles E. Page For For Management 1.9 Elect Director Sean Roosen For For Management 1.10 Elect Director Gary A. Sugar For For Management 1.11 Elect Director Serge Vezina For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Allow Board to Appoint Additional For For Management Directors Between Annual Meetings 4 Approve Shareholder Rights Plan For Against Management 5 Approve Advance Notice Policy For Against Management 6 Advisory Vote on Executive For Against Management Compensation Approach PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAY 13, 2013 Meeting Type: Annual/Special Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ross J. Beaty For For Management 1.2 Elect Director Geoffrey A. Burns For For Management 1.3 Elect Director Michael L. Carroll For For Management 1.4 Elect Director Christopher Noel Dunn For For Management 1.5 Elect Director Neil de Gelder For For Management 1.6 Elect Director Robert P. Pirooz For For Management 1.7 Elect Director David C. Press For For Management 1.8 Elect Director Walter T. Segsworth For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For Against Management Compensation Approach PREMIER GOLD MINES LIMITED Ticker: PG Security ID: 74051D104 Meeting Date: JUN 27, 2013 Meeting Type: Annual/Special Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John A. Begeman For For Management 1b Elect Director Jean-Pierre Colin For For Management 1c Elect Director Ewan S. Downie For For Management 1d Elect Director Henry J. Knowles For For Management 1e Elect Director Claude Lemasson For For Management 1f Elect Director Eberhard Scherkus For For Management 1g Elect Director John Seaman For For Management 2 Approve Grant Thornton LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Re-approve Stock Option Plan For Against Management 4 Approve Advance Notice Policy For For Management RANDGOLD RESOURCES LTD Ticker: RRS Security ID: 752344309 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Philippe Lietard as Director For For Management 5 Re-elect Mark Bristow as Director For For Management 6 Re-elect Norborne Cole Jr as Director For For Management 7 Re-elect Christopher Coleman as For For Management Director 8 Re-elect Kadri Dagdelen as Director For For Management 9 Elect Jeanine Mabunda Lioko as Director For For Management 10 Re-elect Graham Shuttleworth as For For Management Director 11 Re-elect Andrew Quinn as Director For For Management 12 Re-elect Karl Voltaire as Director For For Management 13 Reappoint BDO LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Approve Awards of Ordinary Shares to For For Management Non-executive Directors 17 Approve Grant of a One-Off Career For Against Management Shares Award of Ordinary Shares to the CEO 18 Approve Increase in Non-Executive For For Management Directors' Aggregate Fees 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares ROYAL GOLD, INC. Ticker: RGLD Security ID: 780287108 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stanley Dempsey For For Management 2 Elect Director Tony Jensen For For Management 3 Elect Director Gordon J. Bogden For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SABINA GOLD & SILVER CORP. Ticker: SBB Security ID: 785246109 Meeting Date: JUN 13, 2013 Meeting Type: Annual/Special Record Date: MAY 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Ten For For Management 2.1 Elect Director Terrence E. Eyton For For Management 2.2 Elect Director David A. Fennell For For Management 2.3 Elect Director Jonathan Goodman For For Management 2.4 Elect Director Scott B. Hean For For Management 2.5 Elect Director James N. Morton For Withhold Management 2.6 Elect Director Robert Pease For For Management 2.7 Elect Director John Wakeford For Withhold Management 2.8 Elect Director Anthony P. Walsh For Withhold Management 2.9 Elect Director John F. Whitton For For Management 2.10 Elect Director LeRoy E. Wilkes For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Re-approve Stock Option Plan For Against Management 5 Approve Advance Notice Policy For For Management SANDSTORM GOLD LTD. Ticker: SSL Security ID: 80013R206 Meeting Date: MAY 10, 2013 Meeting Type: Annual/Special Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Five For For Management 2.1 Elect Director Nolan Watson For Withhold Management 2.2 Elect Director David Awram For Withhold Management 2.3 Elect Director David E. De Witt For For Management 2.4 Elect Director Andrew T. Swarthout For For Management 2.5 Elect Director John P.A. Budreski For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Approve Stock Option Plan For Against Management 5 Amend Stock Option Plan For Against Management 6 Amend Restricted Share Plan For Against Management 7 Other Business For Against Management SEABRIDGE GOLD INC. Ticker: SEA Security ID: 811916105 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Anthony For Withhold Management 1.2 Elect Director A. Frederick Banfield For Withhold Management 1.3 Elect Director Douglass 'Scott' Barr For For Management 1.4 Elect Director Thomas C Dawson For For Management 1.5 Elect Director Louis J. Fox For For Management 1.6 Elect Director Rudi P. Fronk For Withhold Management 1.7 Elect Director Eliseo Gonzalez-Urien For Withhold Management 1.8 Elect Director Jay S. Layman For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Re-approve Stock Option Plan For Against Management 5 Approve Stock Option Plan Grants For Against Management 6 Other Business For Against Management SEMAFO INC. Ticker: SMF Security ID: 816922108 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terence F. Bowles For For Management 1.2 Elect Director Benoit Desormeaux For For Management 1.3 Elect Director Jean Lamarre For For Management 1.4 Elect Director John LeBoutillier For For Management 1.5 Elect Director Gilles Masson For For Management 1.6 Elect Director Lawrence McBrearty For For Management 1.7 Elect Director Tertius Zongo For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SILVER STANDARD RESOURCES INC. Ticker: SSO Security ID: 82823L106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Director Peter W. Tomsett For For Management 2.2 Elect Director A. E. Michael Anglin For For Management 2.3 Elect Director Richard C. Campell For For Management 2.4 Elect Director Gustavo A. Herrero For For Management 2.5 Elect Director Richard D. Paterson For For Management 2.6 Elect Director Steven P. Reid For For Management 2.7 Elect Director John Smith For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration SILVER WHEATON CORP. Ticker: SLW Security ID: 828336107 Meeting Date: MAY 21, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor a1 Elect Director Lawrence I. Bell For For Management a2 Elect Director George L. Brack For For Management a3 Elect Director John A. Brough For For Management a4 Elect Director R. Peter Gillin For For Management a5 Elect Director Douglas M. Holtby For For Management a6 Elect Director Eduardo Luna For For Management a7 Elect Director Wade D. Nesmith For For Management a8 Elect Director Randy V.J. Smallwood For For Management b Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration c Advisory Vote on Executive For For Management Compensation Approach TAHOE RESOURCES INC. Ticker: THO Security ID: 873868103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dan Rovig For For Management 1.2 Elect Director C. Kevin McArthur For For Management 1.3 Elect Director Lorne B. Anderson For For Management 1.4 Elect Director Paul B. Sweeney For For Management 1.5 Elect Director James S. Voorhees For For Management 1.6 Elect Director John P. Bell For For Management 1.7 Elect Director Kenneth F. Williamson For For Management 1.8 Elect Director Tanya M. Jakusconek For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Amend Share Option and Incentive Share For Against Management Plan TOREX GOLD RESOURCES INC. Ticker: TXG Security ID: 891054108 Meeting Date: JUN 19, 2013 Meeting Type: Annual/Special Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Stanford For For Management 1.2 Elect Director Michael Murphy For For Management 1.3 Elect Director A. Terrance MacGibbon For For Management 1.4 Elect Director David Fennell For For Management 1.5 Elect Director Andrew Adams For For Management 1.6 Elect Director Frank Davis For For Management 1.7 Elect Director James Crombie For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Advance Notice Policy For For Management VIRGINIA MINES INC. Ticker: VGQ Security ID: 927864108 Meeting Date: JUN 26, 2013 Meeting Type: Annual/Special Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andre Gaumond For For Management 1.2 Elect Director Andre Lemire For For Management 1.3 Elect Director Claude St-Jacques For For Management 1.4 Elect Director Mario Jacob For For Management 1.5 Elect Director Pierre Labbe For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Re-approve Stock Option Plan For Against Management 4 Approve Advance Notice Policy For Against Management YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Marrone For For Management 1.2 Elect Director Patrick J. Mars For For Management 1.3 Elect Director John Begeman For For Management 1.4 Elect Director Alexander Davidson For For Management 1.5 Elect Director Richard Graff For For Management 1.6 Elect Director Nigel Lees For For Management 1.7 Elect Director Juvenal Mesquita Filho For For Management 1.8 Elect Director Carl Renzoni For For Management 1.9 Elect Director Antenor F. Silva, Jr. For For Management 1.10 Elect Director Dino Titaro For For Management 2 Ratify Deloitte LLP as Auditors For For Management Income & Growth ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Anthony K. Anderson For For Management 1.3 Elect Director Rolf L. Borjesson For For Management 1.4 Elect Director John T. Cardis For For Management 1.5 Elect Director David E. I. Pyott For For Management 1.6 Elect Director Dean A. Scarborough For For Management 1.7 Elect Director Patrick T. Siewert For For Management 1.8 Elect Director Julia A. Stewart For For Management 1.9 Elect Director Martha N. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Albert A. Benchimol as Director For For Management 1.3 Elect Christopher V. Greetham as For For Management Director 1.4 Elect Maurice A. Keane as Director For For Management 1.5 Elect Henry B. Smith as Director For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd as For For Management Auditors BANK OF MONTREAL Ticker: BMO Security ID: 063671101 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Astley For For Management 1.2 Elect Director Janice M. Babiak For For Management 1.3 Elect Director Sophie Brochu For For Management 1.4 Elect Director George A. Cope For For Management 1.5 Elect Director William A. Downe For For Management 1.6 Elect Director Christine A. Edwards For For Management 1.7 Elect Director Ronald H. Farmer For For Management 1.8 Elect Director Eric R. La Fleche For For Management 1.9 Elect Director Bruce H. Mitchell For For Management 1.10 Elect Director Philip S. Orsino For For Management 1.11 Elect Director Martha C. Piper For For Management 1.12 Elect Director J. Robert S. Prichard For For Management 1.13 Elect Director Don M. Wilson III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 5 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 6 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 7 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder 8 SP 5: Publish Summary of Annual Against Against Shareholder Meetings and Questions Raised at Meetings BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas F. Chen For For Management 1b Elect Director Blake E. Devitt For For Management 1c Elect Director John D. Forsyth For For Management 1d Elect Director Gail D. Fosler For For Management 1e Elect Director Carole J. Shapazian For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Provide Right to Call Special Meeting For For Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For Against Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison, IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director James A. Faulkner For For Management 1.7 Elect Director I. Patricia Henry For For Management 1.8 Elect Director John P. Howe, III For For Management 1.9 Elect Director Eric C. Kendrick For For Management 1.10 Elect Director Kelly S. King For For Management 1.11 Elect Director Louis B. Lynn For For Management 1.12 Elect Director Edward C. Milligan For Withhold Management 1.13 Elect Director Charles A. Patton For For Management 1.14 Elect Director Nido R. Qubein For For Management 1.15 Elect Director Tollie W. Rich, Jr. For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Edwin H. Welch For For Management 1.19 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 5 Require a Majority Vote for the Against For Shareholder Election of Directors BCE INC. Ticker: BCE Security ID: 05534B760 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director Andre Berard For For Management 1.3 Elect Director Ronald A. Brenneman For For Management 1.4 Elect Director Sophie Brochu For For Management 1.5 Elect Director Robert E. Brown For For Management 1.6 Elect Director George A. Cope For For Management 1.7 Elect Director David F. Denison For For Management 1.8 Elect Director Anthony S. Fell For For Management 1.9 Elect Director Edward C. Lumley For For Management 1.10 Elect Director Thomas C. O'Neill For For Management 1.11 Elect Director James Prentice For For Management 1.12 Elect Director Robert C. Simmonds For For Management 1.13 Elect Director Carole Taylor For For Management 1.14 Elect Director Paul R. Weiss For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4.1 SP 1: Adopt a Policy Stipulating an Against Against Shareholder Internal Pay Ratio 4.2 SP 2: Critical Mass of Qualified Women Against Against Shareholder on Board of Directors 4.3 SP 3: Company Response to Advisory Say Against Against Shareholder on Pay Result 4.4 SP 4: Establish a Separate Risk Against Against Shareholder Management Committee 4.5 SP 5: Diversity Policy and Endorsement Against Against Shareholder of UN?s Women?s Empowerment Principles BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Adel A.F. Mahmoud For For Management 1.10 Elect Director Gary A. Mecklenburg For For Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr. For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 1.15 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Rescind Fair Price Provision For For Management 5 Amend Omnibus Stock Plan For Against Management BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 04, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Adopt Quantitative Goals for GHG and Against Against Shareholder Other Air Emissions BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Sanjay Khosla For For Management 1c Elect Director Allen U. Lenzmeier For Against Management 1d Elect Director Hatim A. Tyabji For For Management 1e Elect Director Russell P. Fradin For For Management 1f Elect Director Hubert Joly For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Irving W. Bailey, II For For Management 2 Elect Director David J. Barram For For Management 3 Elect Director Stephen L. Baum For For Management 4 Elect Director Erik Brynjolfsson For For Management 5 Elect Director Rodney F. Chase For For Management 6 Elect Director Judith R. Haberkorn For For Management 7 Elect Director J. Michael Lawrie For For Management 8 Elect Director Chong Sup Park For For Management 9 Elect Director Lawrence A. Zimmerman For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Burke For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director George Campbell, Jr. For For Management 1.4 Elect Director Gordon J. Davis For For Management 1.5 Elect Director Michael J. Del Giudice For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director John F. Hennessy, III For For Management 1.8 Elect Director John F. Killian For For Management 1.9 Elect Director Eugene R. McGrath For For Management 1.10 Elect Director Sally H. Pinero For For Management 1.11 Elect Director Michael W. Ranger For For Management 1.12 Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 13, 2012 Meeting Type: Annual Record Date: JUL 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Brown For For Management 2 Elect Director William C. Cobb For For Management 3 Elect Director Marvin R. Ellison For For Management 4 Elect Director Robert A. Gerard For For Management 5 Elect Director David Baker Lewis For For Management 6 Elect Director Victoria J. Reich For For Management 7 Elect Director Bruce C. Rohde For For Management 8 Elect Director Tom D. Seip For For Management 9 Elect Director Christianna Wood For For Management 10 Elect Director James F. Wright For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Approve Omnibus Stock Plan For Against Management 14 Amend Qualified Employee Stock For For Management Purchase Plan 15 Proxy Access Against Against Shareholder HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against Against Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For Withhold Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lloyd W. Newton For For Management 1.4 Elect Director Vincent Pagano, Jr. For For Management 1.5 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEGGETT & PLATT, INCORPORATED Ticker: LEG Security ID: 524660107 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert E. Brunner For For Management 1b Elect Director Ralph W. Clark For For Management 1c Elect Director Robert G. Culp, III For For Management 1d Elect Director R. Ted Enloe, III For For Management 1e Elect Director Richard T. Fisher For For Management 1f Elect Director Matthew C. Flanigan For For Management 1g Elect Director Karl G. Glassman For For Management 1h Elect Director David S. Haffner For For Management 1i Elect Director Joseph W. McClanathan For For Management 1j Elect Director Judy C. Odom For For Management 1k Elect Director Phoebe A. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathi P. Seifert For For Management 1b Elect Director Jean-Paul L. Montupet For For Management 1c Elect Director Paul A. Rooke For For Management 1d Elect Director W. Roy Dunbar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Approve Omnibus Stock Plan For Against Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Rosalind G. Brewer For For Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Marillyn A. Hewson For For Management 1.7 Elect Director Gwendolyn S. King For For Management 1.8 Elect Director James M. Loy For For Management 1.9 Elect Director Douglas H. McCorkindale For For Management 1.10 Elect Director Joseph W. Ralston For For Management 1.11 Elect Director Anne Stevens For For Management 1.12 Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Andrew H. Card, Jr. For For Management 2.2 Elect Director Virgis W. Colbert For For Management 2.3 Elect Director Richard W. Roedel For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARVELL TECHNOLOGY GROUP LTD. Ticker: MRVL Security ID: G5876H105 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sehat Sutardja For For Management 1b Elect Director Juergen Gromer For For Management 1c Elect Director John G. Kassakian For For Management 1d Elect Director Arturo Krueger For For Management 1e Elect Director Randhir Thakur For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect DirectorKathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: OCT 26, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Fred L. Krehbiel For For Management 1.3 Elect Director David L. Landsittel For For Management 1.4 Elect Director Joe W. Laymon For For Management 1.5 Elect Director James S. Metcalf For For Management 2 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NEW YORK COMMUNITY BANCORP, INC. Ticker: NYCB Security ID: 649445103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Levine For Against Management 1b Elect Director John M. Tsimbinos For For Management 1c Elect Director Ronald A. Rosenfeld For For Management 1d Elect Director Lawrence J. Savarese For For Management 2 Ratify Auditors For For Management NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott S. Cowen For For Management 1b Elect Director Cynthia A. Montgomery For For Management 1c Elect Director Jose Ignacio For For Management Perez-lizaur 1d Elect Director Michael B. Polk For For Management 1e Elect Director Michael A. Todman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Anne M. Busquet For For Management 1c Elect Director Roger Fradin For For Management 1d Elect Director Anne Sutherland Fuchs For For Management 1e Elect Director S. Douglas Hutcheson For For Management 1f Elect Director Marc B. Lautenbach For For Management 1g Elect Director Eduardo R. Menasce For For Management 1h Elect Director Michael I. Roth For For Management 1i Elect Director David L. Shedlarz For For Management 1j Elect Director David B. Snow, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director David H. Keyte For For Management 1.3 Elect Director Amy E. Miles For For Management 1.4 Elect Director Lee M. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Bundled Compensation Plans For For Management 4 Ratify Auditors For For Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management REYNOLDS AMERICAN INC. Ticker: RAI Security ID: 761713106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel M. Delen For For Management 1b Elect Director Martin D. Feinstein For Against Management 1c Elect Director Lionel L. Nowell, III For For Management 1d Elect Director Neil R. Withington For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director France A. Cordova For For Management 1b Elect Director Jere A. Drummond For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Miriam E. John For For Management 1f Elect Director Anita K. Jones For For Management 1g Elect Director John P. Jumper For For Management 1h Elect Director Harry M.J. Kraemer, Jr. For For Management 1i Elect Director Lawrence C. Nussdorf For For Management 1j Elect Director Edward J. Sanderson, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Change Company Name For For Management 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph W. Luter, III For For Management 1.2 Elect Director C. Larry Pope For For Management 1.3 Elect Director Wendell H. Murphy, Sr. For For Management 1.4 Elect Director Paul S. Trible, Jr. For For Management 2a Declassify the Board of Directors For For Management 2b Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Basil L. Anderson For For Management 1b Elect Director Arthur M. Blank For For Management 1c Elect Director Drew G. Faust For For Management 1d Elect Director Justin King For For Management 1e Elect Director Carol Meyrowitz For For Management 1f Elect Director Rowland T. Moriarty For For Management 1g Elect Director Robert C. Nakasone For For Management 1h Elect Director Ronald L. Sargent For For Management 1i Elect Director Elizabeth A. Smith For For Management 1j Elect Director Robert E. Sulentic For For Management 1k Elect Director Raul Vazquez For For Management 1l Elect Director Vijay Vishwanath For For Management 1m Elect Director Paul F. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Proxy Access Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder SUN LIFE FINANCIAL INC. Ticker: SLF Security ID: 866796105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Anderson For For Management 1.2 Elect Director Richard H. Booth For For Management 1.3 Elect Director John H. Clappison For For Management 1.4 Elect Director Dean A. Connor For For Management 1.5 Elect Director David A. Ganong For For Management 1.6 Elect Director Martin J. G. Glynn For For Management 1.7 Elect Director Krystyna T. Hoeg For For Management 1.8 Elect Director Idalene F. Kesner For For Management 1.9 Elect Director Real Raymond For For Management 1.10 Elect Director Hugh D. Segal For For Management 1.11 Elect Director Barbara G. Stymiest For For Management 1.12 Elect Director James H. Sutcliffe For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: JUL 25, 2012 Meeting Type: Special Record Date: JUL 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reallocation of Legal Reserves For For Management to Free Reserves 2 Adjourn Meeting For Against Management TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Ramil For For Management 1.2 Elect Director Tom L. Rankin For For Management 1.3 Elect Director William D. Rockford For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Arnold A. Allemang For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Jacqueline K. Barton For For Management 1d Elect Director James A. Bell For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Paul Polman For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management THOMSON REUTERS CORPORATION Ticker: TRI Security ID: 884903105 Meeting Date: MAY 08, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Thomson For For Management 1.2 Elect Director James C. Smith For For Management 1.3 Elect Director Manvinder S. Banga For For Management 1.4 Elect Director David W. Binet For Withhold Management 1.5 Elect Director Mary Cirillo For For Management 1.6 Elect Director Steven A. Denning For For Management 1.7 Elect Director Lawton W. Fitt For For Management 1.8 Elect Director Sir Deryck Maughan For For Management 1.9 Elect Director Ken Olisa For For Management 1.10 Elect Director Vance K. Opperman For For Management 1.11 Elect Director John M. Thompson For For Management 1.12 Elect Director Peter J. Thomson For For Management 1.13 Elect Director Wulf von Schimmelmann For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend U.S. Employee Stock Purchase Plan For For Management 4 Advisory Vote on Executive For Against Management Compensation Approach TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividends For For Management 2 Approve Special Dividends For For Management 3.1 Elect George R. Oliver as Director For For Management 3.2 Elect Frank M. Drendel as Director For For Management 4 Approve Dividends For For Management 5 Approve Omnibus Stock Plan For Against Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry J. Herrmann For For Management 1.2 Elect Director James M. Raines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sheila P. Burke For For Management 1b Elect Director George A. Schaefer, Jr. For For Management 1c Elect Director Joseph R. Swedish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management International Core Equity AFREN PLC Ticker: AFR Security ID: G01283103 Meeting Date: MAY 20, 2013 Meeting Type: Special Record Date: MAY 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Beneficial For For Management Interest in 10.4 Per Cent of the Shares in First Hydrocarbon Nigeria Company Limited AFREN PLC Ticker: AFR Security ID: G01283103 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: JUN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Re-elect Egbert Imomoh as Director For For Management 4 Re-elect Peter Bingham as Director For Against Management 5 Re-elect John St John as Director For For Management 6 Re-elect Toby Hayward as Director For For Management 7 Re-elect Ennio Sganzerla as Director For For Management 8 Re-elect Patrick Obath as Director For For Management 9 Re-elect Osman Shahenshah as Director For For Management 10 Re-elect Shahid Ullah as Director For For Management 11 Re-elect Darra Comyn as Director For For Management 12 Reappoint Deloitte LLP as Auditors and For For Management Authorise Their Remuneration 13 Authorise Issue of Equity with For Against Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase of Ordinary For For Management Shares 16 Amend Articles of Association For For Management 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice AGEAS SA/NV Ticker: Security ID: B0148L138 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.1.1 Receive Directors' (Non-Voting) None None Management 2.1.2 Receive Consolidated Financial None None Management Statements (Non-Voting) 2.1.3 Adopt Financial Statements For For Management 2.1.4 Approve Allocation of Income For For Management 2.2.1 Receive Explanation on Reserves and None None Management Dividend Policy 2.2.2 Approve Dividends of EUR 1.20 Per Share For For Management 2.3.1 Approve Discharge of Directors For For Management 2.3.2 Approve Discharge of Auditors For For Management 3.1 Discussion on Company's Corporate None None Management Governance Structure 3.2 Approve Remuneration Report For For Management 3.3 Approve Remuneration of Board Chairman For For Management 4.1 Elect Jane Murphy as Independent For For Management Director 4.2 Elect Steve Broughton as Independent For For Management Director 4.3 Reelect Bart De Smet as CEO For For Management 4.4 Reelect Shaoliang Jin as Independent For Against Management Director 5.1 Approve Cancellation of Repurchased For For Management Shares 5.2.1 Receive Special Board Report Re: None None Management Authorization to Increase Capital Proposed under Item 5.2.2 5.2.2 Renew Authorization to Increase Share For For Management Capital within the Framework of Authorized Capital 6.1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6.2 Authorize Reissuance of Repurchased For For Management Shares 7 Close Meeting None None Management AISIN SEIKI CO. LTD. Ticker: 7259 Security ID: J00714105 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 50 2.1 Elect Director Toyoda, Kanshiro For Against Management 2.2 Elect Director Fujimori, Fumio For Against Management 2.3 Elect Director Kobuki, Shinzo For For Management 2.4 Elect Director Nagura, Toshikazu For For Management 2.5 Elect Director Morita, Takashi For For Management 2.6 Elect Director Fujie, Naofumi For For Management 2.7 Elect Director Mitsuya, Makoto For For Management 2.8 Elect Director Ishikawa, Toshiyuki For For Management 2.9 Elect Director Kawata, Takeshi For For Management 2.10 Elect Director Kawamoto, Mutsumi For For Management 2.11 Elect Director Usami, Kazumi For For Management 3 Appoint Statutory Auditor Kobayashi, For For Management Ryo 4 Approve Annual Bonus Payment to For For Management Directors ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 4.50 per Share 3 Approve Discharge of Management Board For Did Not Vote Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For Did Not Vote Management for Fiscal 2012 5 Elect Christine Bosse to the For Did Not Vote Management Supervisory Board ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1a Receive Special Board Report None None Management A1b Receive Special Auditor Report None None Management A1c Eliminate Preemptive Rights Re: For Against Management Issuance of Subscription Rights A1d Approve Non-Employee Director Stock For Against Management Option Plan: Issuance of 185,000 Warrants A1e Renew Authorization to Increase Share For Against Management Capital within the Framework of Authorized Capital: Issuance of Warrants under item A1d A1f Approve Deviation from Belgian Company For Against Management Law Provision Re: Grant of Warrants to Non-Executive Directors A1g Authorize Implementation of Approved For Against Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Reports (Non-Voting) None None Management B2 Receive Auditors' Reports (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 1.70 per Share B5 Approve Discharge of Directors For For Management B6 Approve Discharge of Auditors For For Management B7 Reelect Kees Storm as Director For For Management
